ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_00_FR.txt.          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE A
                 v CERTAINES QUESTIONS
 CONCERNANT L’ENTRAIDE JUDICIAIRE
          EN MATIEv RE PE
                        u NALE
             (DJIBOUTI c. FRANCE)


             ARRE
                | T DU 4 JUIN 2008




                2008
         INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


CASE CONCERNING CERTAIN QUESTIONS
       OF MUTUAL ASSISTANCE
        IN CRIMINAL MATTERS
             (DJIBOUTI v. FRANCE)


           JUDGMENT OF 4 JUNE 2008

                       Mode officiel de citation :
 Certaines questions concernant l’entraide judiciaire en matière pénale
           (Djibouti c. France), arrêt, C.I.J. Recueil 2008,
                               p. 177.




                          Official citation :
     Certain Questions of Mutual Assistance in Criminal Matters
        (Djibouti v. France), Judgment, I.C.J. Reports 2008,
                               p. 177.




                                             No de vente :
ISSN 0074-4441
ISBN 978-92-1-071048-0
                                             Sales number    939

                                   4 JUIN 2008

                                     ARRE
                                        |T




CERTAINES QUESTIONS CONCERNANT L’ENTRAIDE
       JUDICIAIRE EN MATIE
                         v RE PE
                               u NALE
           (DJIBOUTI c. FRANCE)




 CERTAIN QUESTIONS OF MUTUAL ASSISTANCE
          IN CRIMINAL MATTERS
           (DJIBOUTI v. FRANCE)




                                   4 JUNE 2008

                                  JUDGMENT

177




                           TABLE DES MATIÈRES

                                                                      Paragraphes
       QUALITÉS                                                              1-18
    I. LES FAITS DE L’ESPÈCE                                                 19-38
    II. COMPÉTENCE DE LA COUR                                                39-95
       1) Question préliminaire relative à la compétence et à la receva-
          bilité                                                             45-50
       2) Compétence ratione materiae                                        51-64
          a) Les positions des Parties                                       51-59
          b) Le forum prorogatum en tant que fondement de la compé-
             tence de la Cour                                                60-64
       3) La portée du consentement mutuel des Parties                       65-95
          a) La requête de Djibouti                                          66-75
          b) La réponse de la France à la requête                            76-79
          c) Les conclusions de la Cour                                      80-95
III. LA VIOLATION ALLÉGUÉE DU TRAITÉ D’AMITIÉ ET DE COOPÉRATION
     ENTRE LA FRANCE ET DJIBOUTI DU 27 JUIN 1977                96-114
IV. LA VIOLATION ALLÉGUÉE DE LA CONVENTION D’ENTRAIDE JUDICIAIRE
    EN MATIÈRE PÉNALE ENTRE LA FRANCE ET DJIBOUTI DU 27 SEPTEMBRE
    1986                                                          115-156
       1) L’obligation d’exécuter la commission rogatoire internatio-
          nale                                                         116-124
       2) L’engagement allégué de la France d’exécuter la commission
          rogatoire internationale émanant de Djibouti                 125-130
       3) Le refus opposé par la France à l’exécution de la commission
          rogatoire internationale                                     131-156
    V. LES VIOLATIONS ALLÉGUÉES DE L’OBLIGATION DE PRÉVENIR LES AT-
       TEINTES À LA PERSONNE, LA LIBERTÉ OU LA DIGNITÉ D’UNE PERSONNE
       JOUISSANT D’UNE PROTECTION INTERNATIONALE                      157-200
       1) Les atteintes alléguées à l’immunité de juridiction ou à l’invio-
          labilité du chef de l’Etat de Djibouti                            161-180
          a) La convocation à témoigner adressée au chef de l’Etat de
             Djibouti le 17 mai 2005                                  162-175
          b) La convocation à témoigner adressée au chef de l’Etat de
             Djibouti le 14 février 2007                              176-180
       2) Les atteintes alléguées aux immunités prétendument dues au
          procureur de la République et au chef de la sécurité nationale
          de Djibouti                                                    181-200

4

178      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

VI. REMÈDES                                                   201-204
VII. DISPOSITIF                                                  205




5

               179




                              COUR INTERNATIONALE DE JUSTICE

   2008                                        ANNÉE 2008
   4 juin
Rôle général
  no 136                                         4 juin 2008


                       AFFAIRE RELATIVE A
                                        v CERTAINES
                     QUESTIONS CONCERNANT L’ENTRAIDE
                       JUDICIAIRE EN MATIE
                                         v RE PE
                                               u NALE
                                        (DJIBOUTI c. FRANCE)




                                                  ARRE
                                                     |T

               Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
                          MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL,
                          OWADA, SIMMA, TOMKA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
                          SKOTNIKOV, juges ; MM. GUILLAUME, YUSUF, juges ad hoc ;
                          M. COUVREUR, greffier.


                En l’affaire relative à certaines questions concernant l’entraide judiciaire en
               matière pénale,
                   entre
               la République de Djibouti,
               représentée par
                  S. Exc. M. Siad Mohamed Doualeh, ambassadeur de la République de Dji-
                     bouti auprès de la Confédération suisse,
                  comme agent ;
                  M. Phon van den Biesen, avocat, Amsterdam,
                  comme agent adjoint ;
                  M. Luigi Condorelli, professeur à la faculté de droit de l’Université de Flo-
                     rence,
                  comme conseil et avocat ;
                  M. Djama Souleiman Ali, procureur général de la République de Djibouti,

               6

180           QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

    M. Makane Moïse Mbengue, docteur en droit, chercheur, Hauser Global
     Law School Program de la faculté de droit de l’Université de New York,
    M. Michail S. Vagias, doctorant à l’Université de Leyde, chercheur, Fonda-
     tion des bourses de l’Etat de la République hellénique,
    M. Paolo Palchetti, professeur associé à l’Université de Macerata (Italie),

    Mme Souad Houssein Farah, conseiller juridique de la présidence de la Répu-
      blique de Djibouti,
    comme conseils,
    et
la République française,
représentée par
   Mme Edwige Belliard, directeur des affaires juridiques au ministère des af-
     faires étrangères et européennes,
   comme agent ;
   M. Alain Pellet, professeur à l’Université Paris X-Nanterre, membre et
     ancien président de la Commission du droit international des Nations
     Unies, associé de l’Institut de droit international,
   M. Hervé Ascensio, professeur à l’Université de Paris I (Panthéon-
     Sorbonne),
   comme conseils ;
   M. Samuel Laine, chef du bureau de l’entraide pénale internationale au minis-
     tère de la justice,
   comme conseiller ;
   Mlle Sandrine Barbier, chargée de mission à la direction des affaires juridi-
     ques du ministère des affaires étrangères et européennes,
   M. Antoine Ollivier, chargé de mission à la direction des affaires juridiques
     du ministère des affaires étrangères et européennes,
   M. Thierry Caboche, conseiller des affaires étrangères à la direction de
     l’Afrique et de l’océan Indien du ministère des affaires étrangères et euro-
     péennes,
   comme assistants,

    LA COUR,
    ainsi composée,
    après délibéré en chambre du conseil,
    rend l’arrêt suivant :
   1. Le 9 janvier 2006, la République de Djibouti (dénommée ci-après « Dji-
bouti ») a déposé au Greffe de la Cour une requête, datée du 4 janvier 2006,
contre la République française (dénommée ci-après la « France ») au sujet d’un
différend
         « port[ant] sur le refus des autorités gouvernementales et judiciaires fran-
         çaises d’exécuter une commission rogatoire internationale concernant la
         transmission aux autorités judiciaires djiboutiennes du dossier relatif à la
         procédure d’information relative à l’Affaire contre X du chef d’assassinat

7

181        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

      sur la personne de Bernard Borrel et ce, en violation de la convention
      d’entraide judiciaire en matière pénale entre le Gouvernement [djiboutien]
      et le Gouvernement [français] du 27 septembre 1986, ainsi qu’en violation
      d’autres obligations internationales pesant sur la [France] envers ... Dji-
      bouti ».
S’agissant du refus susmentionné d’exécuter une commission rogatoire inter-
nationale, la requête invoquait également la violation du traité d’amitié et de
coopération conclu entre la France et Djibouti le 27 juin 1977.
   La requête faisait en outre état de l’émission par les autorités judiciaires fran-
çaises de convocations à témoigner adressées au chef de l’Etat djiboutien et à de
hauts fonctionnaires djiboutiens, convocations qui auraient méconnu les dispo-
sitions dudit traité d’amitié et de coopération, ainsi que les principes et règles
relatifs aux privilèges et immunités diplomatiques énoncés dans la convention
de Vienne du 18 avril 1961 sur les relations diplomatiques et les principes rela-
tifs aux immunités internationales établis en droit international coutumier, tels
que les reflète notamment la convention du 14 décembre 1973 sur la prévention
et la répression des infractions contre les personnes jouissant d’une protection
internationale, y compris les agents diplomatiques.
   2. Dans sa requête, Djibouti indiquait qu’il entendait fonder la compétence
de la Cour sur le paragraphe 5 de l’article 38 du Règlement de la Cour et était
« confian[t] que la République française acceptera[it] de se soumettre à la com-
pétence de la Cour pour le règlement du présent différend ». Il s’était également
réservé le droit, dans ladite requête,
      « d’avoir recours à la procédure de règlement des différends prévue par les
      conventions en vigueur entre [lui]-même et la République française, telle la
      convention [du 14 décembre 1973] sur la prévention et la répression des
      infractions contre les personnes jouissant d’une protection internationale
      [, y compris les agents diplomatiques] ».
  3. Conformément au paragraphe 5 de l’article 38 du Règlement, le greffier a
immédiatement transmis copie de la requête au Gouvernement français et a fait
connaître aux deux Etats que, conformément à cette disposition, la requête ne
serait pas inscrite au rôle général de la Cour et qu’aucun acte de procédure ne
serait effectué tant que l’Etat contre lequel la requête était formée n’aurait pas
accepté la compétence de la Cour aux fins de l’affaire.

   4. Par lettre datée du 25 juillet 2006 et reçue au Greffe le 9 août 2006, le
ministre français des affaires étrangères a informé la Cour que la France
« accept[ait] la compétence de [celle-ci] pour connaître de la requête en applica-
tion et sur le seul fondement de l’article 38, paragraphe 5 », du Règlement, en
précisant que cette acceptation « ne va[lait] qu’aux fins de l’affaire, au sens de
l’article 38, paragraphe 5 précité, c’est-à-dire pour le différend qui fait l’objet de
la requête et dans les strictes limites des demandes formulées dans celle-ci » par
Djibouti. Le Greffe a immédiatement transmis copie de cette lettre au Gouver-
nement djiboutien, et l’affaire a été inscrite au rôle général de la Cour à la date
du 9 août 2006, ce dont le Secrétaire général des Nations Unies a été informé le
même jour.

   5. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, tous
les Etats admis à ester devant la Cour ont été informés de la requête.
   6. Par lettres du 17 octobre 2006, le greffier a fait savoir aux Parties que le

8

182       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

membre de la Cour ayant la nationalité française avait indiqué à la Cour qu’il
n’entendait pas participer au règlement de l’affaire, compte tenu des disposi-
tions du paragraphe 2 de l’article 17 du Statut. En application de l’article 31 du
Statut et du paragraphe 1 de l’article 37 du Règlement, la France a désigné
M. Gilbert Guillaume pour siéger en qualité de juge ad hoc en l’affaire.
   7. La Cour ne comptant sur le siège aucun juge de nationalité djiboutienne,
Djibouti s’est prévalu du droit que lui confère l’article 31 du Statut de procéder
à la désignation d’un juge ad hoc pour siéger en l’affaire : il a désigné à cet effet
M. Abdulqawi Ahmed Yusuf.
   8. Par ordonnance en date du 15 novembre 2006, la Cour a fixé au
15 mars 2007 et au 13 juillet 2007, respectivement, les dates d’expiration des
délais pour le dépôt du mémoire de Djibouti et du contre-mémoire de la
France ; ces pièces ont été dûment déposées dans les délais ainsi prescrits.
   9. Les Parties n’ayant pas jugé nécessaire la présentation d’une réplique et
d’une duplique, et la Cour n’en ayant pas vu davantage la nécessité, l’affaire
s’est ainsi trouvée en état.
   10. Le 22 novembre 2007, Djibouti a déposé des documents additionnels
qu’il souhaitait présenter en l’affaire. Par lettre datée du 4 décembre 2007,
l’agent de la France a informé la Cour que son gouvernement ne voyait pas
d’objection à la production de ces documents, tout en faisant observer, d’une
part, que cette absence d’objection ne pouvait « être interprétée comme un
consentement à une extension de la compétence de la Cour telle qu’elle a[vait]
été acceptée par la France par la lettre du 25 juillet 2006 » et, d’autre part, que
« certains des documents présentés constitu[ai]ent des publications facilement
accessibles au sens [du paragraphe 4] de l’article 56 du Règlement ». Par lettres
du 7 décembre 2007, le greffier a informé les Parties que la Cour avait décidé
d’autoriser la production des documents en question et avait pris dûment note
des observations formulées par l’agent de la France quant à l’interprétation à
donner à son absence d’objection à ladite production.
   11. Par lettre datée du 26 décembre 2007 et reçue au Greffe le 8 janvier 2008,
la France, se référant à l’un des documents déposés par Djibouti le 22 no-
vembre 2007 (voir paragraphe 10 ci-dessus), a expliqué qu’il constituait une
pièce au dossier d’une procédure judiciaire actuellement pendante en France,
dont le droit français interdit la publication avant qu’elle soit lue en audience
publique. Elle demandait en conséquence à la Cour d’en différer la mise à dis-
position du public jusqu’au 13 mars 2008, date d’ouverture de l’audience
devant le tribunal de première instance de Versailles. Par lettres du 18 jan-
vier 2008, le greffier a porté à la connaissance des Parties que la Cour avait
décidé : 1) que ledit document ne serait pas mis à la disposition du public avant
le 13 mars 2008 ou toute autre date à laquelle pourrait être reportée l’ouverture
de l’audience en question, de manière telle que l’interdiction de publication pré-
vue par le droit français soit respectée ; et 2) que, au cours de la procédure orale
devant la Cour, les Parties ne pourraient en aucun cas se référer audit docu-
ment ou commenter son contenu d’une manière qui pourrait être considérée
comme équivalant à une publication.
   12. Par lettre datée du 7 janvier 2008, la France a fait savoir à la Cour,
conformément à l’article 57 du Règlement, qu’elle désirait faire entendre à
l’audience Mme Elisabeth Borrel, veuve de Bernard Borrel (voir paragraphes 20
et 21 ci-après), en qualité de témoin. Par lettre datée du 10 janvier 2008, Dji-
bouti s’est opposé à la demande de la France. Par lettres du 17 janvier 2008, le
greffier a informé les Parties que la Cour avait considéré que la déposition envi-
sagée de Mme Borrel n’apparaissait pas être celle d’un témoin appelé à établir

9

183        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

des faits de sa connaissance personnelle qui eussent aidé la Cour à trancher le
différend tel que porté devant elle, et qu’en conséquence la Cour avait décidé de
ne pas accueillir la demande de la France.
   13. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
Cour, après s’être renseignée auprès des Parties, a décidé que des exemplaires
des pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale (voir cependant paragraphe 11 ci-
dessus).
   14. Des audiences publiques ont été tenues entre le 21 et le 29 janvier 2008,
au cours desquelles ont été entendus en leurs plaidoiries et réponses :
Pour Djibouti :  S. Exc. M. Siad Mohamed Doualeh,
                 M. Phon van den Biesen,
                 M. Luigi Condorelli.
Pour la France : Mme Edwige Belliard,
                 M. Alain Pellet,
                 M. Hervé Ascensio.
  15. A l’audience, des membres de la Cour ont posé aux Parties des questions
auxquelles il a été répondu oralement. Djibouti a présenté des observations
écrites sur la réponse que la France avait fournie à l’une des questions qui lui
avaient été posées.

                                          *
  16. Dans la requête, les demandes ci-après ont été formulées par Djibouti :
        « En conséquence, tout en se réservant le droit de compléter et préciser la
      présente demande en cours d’instance, la République de Djibouti prie la
      Cour de :
      Dire et juger :
      a) que la République française a l’obligation juridique internationale de
          favoriser toute coopération visant à promouvoir le règlement rapide de
          l’Affaire contre X du chef d’assassinat sur la personne de Bernard Bor-
          rel et ce, dans le respect du principe d’égalité souveraine entre Etats tel
          que proclamé par l’article 2, paragraphe 1, de la Charte des Nations
          Unies et par l’article premier du traité d’amitié et de coopération entre
          la République française et la République de Djibouti ;
      b) que la République française ne peut invoquer des principes ou doctri-
          nes de son droit interne (tels ceux relatifs à la séparation des pouvoirs)
          pour faire obstacle à l’exercice des droits conférés à la République de
          Djibouti par la convention [d’]entraide judiciaire en matière pénale ;
      c) que la République française a l’obligation juridique internationale
          d’exécuter la commission rogatoire internationale concernant la trans-
          mission aux autorités judiciaires djiboutiennes du dossier relatif à la
          procédure d’information relative à l’Affaire contre X du chef d’assas-
          sinat sur la personne de Bernard Borrel ;
      d) que la République française a l’obligation juridique internationale
          d’agir conformément aux obligations prévues par la convention
          d’entraide judiciaire en matière pénale tant dans le cadre de la procé-
          dure d’information relative à l’Affaire contre X du chef d’assassinat sur
          la personne de Bernard Borrel que dans toute autre procédure qu’elle
          engagerait à l’avenir, que cette procédure soit entreprise par un pou-

10

184        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

         voir délégué, législatif, exécutif, judiciaire ou autre, que ce pouvoir
         occupe une place supérieure ou subordonnée dans l’organisation de la
         République française ou que les fonctions de ce pouvoir présentent un
         caractère international ou interne ;
      e) que la République française a l’obligation juridique internationale de
         veiller à ce que le chef d’Etat de la République de Djibouti, en tant que
         chef d’Etat étranger, ne soit pas l’objet d’offenses et d’atteintes à sa
         dignité sur le territoire français ;
      f) que la République française a l’obligation juridique de veiller scrupu-
         leusement au respect, au regard de la République de Djibouti, des prin-
         cipes et règles relatifs aux privilèges, prérogatives et immunités diplo-
         matiques tels que reflétés dans la convention de Vienne du 18 avril 1961
         sur les relations diplomatiques ;
      g) que la République française porte la responsabilité de la violation des
         obligations internationales susmentionnées ;
      h) que la République française est tenue de mettre fin immédiatement à la
         violation des obligations susmentionnées, et qu’à ce titre elle doit
         notamment :
         i) exécuter sans plus tarder la commission rogatoire indiquée supra,
             point c), en remettant immédiatement en mains djiboutiennes le
             dossier précité, et
         ii) retirer et mettre à néant les convocations en qualité de témoins as-
             sistés du chef d’Etat de la République de Djibouti et de ressor-
             tissants djiboutiens jouissant d’une protection internationale pour
             subornation de témoins dans l’Affaire contre X du chef d’assassinat
             sur la personne de Bernard Borrel ;
      i) que la République française doit réparation pour les préjudices causés
         à la République de Djibouti ainsi qu’à ses citoyens ;
      j) que la République française doit donner à la République de Djibouti la
         garantie que de tels actes illicites ne se reproduiront pas. »
   17. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
tées par les Parties :

Au nom du Gouvernement djiboutien,
dans le mémoire :
        « Pour les motifs ci-dessus, ainsi que pour les motifs présentés par sa re-
      quête introductive d’instance du 4 janvier 2006, la République de Djibouti,
      tout en se réservant le droit de compléter ou de modifier les présentes
      conclusions et de fournir à la Cour de nouvelles preuves et de nouveaux
      arguments juridiques pertinents dans le cadre du présent différend, prie la
      Cour de dire et juger :
       1. que la République française a manqué aux obligations lui incombant
          en vertu de la convention d’entraide judiciaire en matière pénale entre
          le Gouvernement de la République de Djibouti et le Gouvernement de
          la République française du 27 septembre 1986, et en vertu du traité
          d’amitié et de coopération entre la République française et la Répu-
          blique de Djibouti signé à Djibouti le 27 juin 1977 et des autres règles
          de droit international applicables au présent cas, par son refus de don-
          ner suite à la commission rogatoire demandée par la République de

11

185        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

          Djibouti, plus spécifiquement par son refus de transmettre le dossier
          « Borrel » aux autorités judiciaires de Djibouti ;
       2. que la République française a manqué aux obligations découlant des
          principes établis du droit international général et coutumier de préve-
          nir les atteintes à la liberté, à la dignité et aux immunités d’une per-
          sonne jouissant d’une protection internationale, du fait des convoca-
          tions en tant que témoins assistés du chef de l’Etat djiboutien et de
          hauts responsables djiboutiens, ainsi que du fait de l’établissement de
          mandats d’arrêt internationaux contre ces derniers ;
       3. que, par son comportement, la République française a engagé sa res-
          ponsabilité internationale à l’égard de la République de Djibouti ;
       4. que la République française est tenue de cesser son comportement illi-
          cite et de respecter scrupuleusement à l’avenir les obligations lui
          incombant ;
       5. que la République française doit exécuter sans plus tarder la commis-
          sion rogatoire indiquée supra en remettant immédiatement en mains
          djiboutiennes le dossier précité ;
       6. que la République française doit retirer et mettre à néant les convo-
          cations en qualité de témoins assistés du chef d’Etat de la République
          de Djibouti et de ressortissants djiboutiens jouissant d’une protection
          internationale pour subornation de témoins dans l’Affaire contre X du
          chef d’assassinat sur la personne de Bernard Borrel ;
       7. que la République française doit retirer et mettre à néant les mandats
          d’arrêt internationaux émis et diffusés contre des ressortissants dji-
          boutiens jouissant d’une protection internationale ;
       8. que la République française doit fournir à la République de Djibouti
          des assurances et garanties spécifiques de non-répétition des faits illi-
          cites dénoncés ;
       9. que la République française est tenue envers la République de Dji-
          bouti de l’obligation de réparer tout préjudice causé à celle-ci par la
          violation des obligations imposées par le droit international et énumé-
          rées dans les conclusions aux points 1 et 2 ci-dessus ;
      10. que la nature, les formes et le montant de la réparation seront déter-
          minés par la Cour, au cas où les Parties ne pourraient se mettre
          d’accord à ce sujet, et qu’elle réserve à cet effet la suite de la procé-
          dure.
        La République de Djibouti se réserve le droit de faire valoir tout moyen
      de droit et argument supplémentaires à l’occasion des plaidoiries orales. »
Au nom du Gouvernement français,
dans le contre-mémoire :
         « Pour les raisons exposées dans le présent contre-mémoire et pour tous
      autres motifs à produire, déduire ou suppléer s’il échet, la République
      française prie la Cour internationale de Justice de bien vouloir :
      1) déclarer irrecevables les demandes de la République de Djibouti for-
          mulées dans son mémoire et qui dépassent l’objet déclaré de sa requête ;
      2) rejeter au fond l’ensemble des demandes formulées par la République
          de Djibouti. »
   18. Au cours de la procédure orale, les conclusions ci-après ont été présen-
tées par les Parties :

12

186        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

Au nom du Gouvernement djiboutien,
à l’audience du 28 janvier 2008 :
        « La République de Djibouti prie la Cour de dire et juger :
      1) Que la République française a violé ses obligations en vertu de la
         convention de 1986 :
           i) en n’ayant pas mis en œuvre son engagement en date du 27 jan-
              vier 2005 d’exécuter la demande de commission rogatoire de la
              République de Djibouti en date du 3 novembre 2004 ;
          ii) ou, subsidiairement, en n’ayant pas exécuté son obligation en vertu
              de l’article premier de ladite convention suite à son refus illicite
              contenu dans la lettre du 6 juin 2005 ;
         iii) ou, subsidiairement encore, en n’ayant pas exécuté son obligation
              en vertu de l’article premier de ladite convention suite à son refus
              illicite contenu dans la lettre du 31 mai 2005.
      2) Que la République française doit immédiatement après le prononcé de
         l’arrêt de la Cour :
          i) transmettre le « dossier Borrel » dans son intégralité à la République
              de Djibouti ;
         ii) ou, subsidiairement, transmettre le « dossier Borrel » à la Répu-
              blique de Djibouti dans les conditions et modalités déterminées
              par la Cour.
      3) Que la République française a violé son obligation en vertu des princi-
         pes du droit international coutumier et général de ne pas porter atteinte
         aux immunités, à l’honneur et à la dignité du président de la Répu-
         blique de Djibouti, en :
           i) envoyant une convocation à témoin au président de la République
              de Djibouti le 17 mai 2005 ;
          ii) répétant l’atteinte ci-dessus, ou en essayant de répéter ladite atteinte,
              le 14 février 2007 ;
         iii) rendant publiques les deux convocations par la transmission immé-
              diate de l’information aux médias français ;
         iv) ne répondant pas de manière appropriée aux deux lettres de pro-
              testation de l’ambassadeur de la République de Djibouti à Paris en
              date respectivement du 18 mai 2005 et du 14 février 2007.
      4) Que la République française a violé son obligation en vertu des
         principes du droit international coutumier et général de prévenir les
         atteintes aux immunités, à l’honneur et à la dignité du président de
         la République de Djibouti.
      5) Que la République française doit immédiatement après le prononcé de
         l’arrêt de la Cour annuler la convocation à témoin en date du 17 mai
         2005 et la déclarer nulle et non avenue.
      6) Que la République française a violé son obligation en vertu des prin-
         cipes du droit international coutumier et général de ne pas porter
         atteinte à la personne, à la liberté et à l’honneur du procureur géné-
         ral de la République de Djibouti et du chef de la sécurité nationale
         de Djibouti.
      7) Que la République française a violé son obligation, en vertu des prin-
         cipes du droit international coutumier et général, de prévenir les
         atteintes à la personne, à la liberté et à l’honneur du procureur général

13

187        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)

          de la République de Djibouti et du chef de la sécurité nationale de la
          République de Djibouti.
       8) Que la République française doit immédiatement après le prononcé de
          l’arrêt de la Cour annuler les convocations à témoin assisté et les man-
          dats d’arrêt émis à l’encontre du procureur général de la République
          de Djibouti et du chef de la sécurité nationale de la République de
          Djibouti, ainsi que les déclarer nuls et non avenus.
       9) Que la République française, en agissant contrairement ou en man-
          quant d’agir conformément aux articles premier, 3, 4, 6 et 7 du traité
          d’amitié et de coopération de 1977 pris individuellement ou cumula-
          tivement, a violé l’esprit et le but de ce traité ainsi que les obligations
          en découlant.
      10) Que la République française doit cesser son comportement illicite et
          respecter scrupuleusement à l’avenir les obligations qui lui incombent.
      11) Que la République française doit fournir à la République de Djibouti
          des assurances et garanties spécifiques de non-répétition des faits illi-
          cites dénoncés. »
Au nom du Gouvernement français,
à l’audience du 29 janvier 2008 :
        « Pour l’ensemble des motifs exposés dans son contre-mémoire et au
      cours de ses plaidoiries orales, la République française prie la Cour de bien
      vouloir :
      1) a) se déclarer incompétente pour se prononcer sur les demandes pré-
             sentées par la République de Djibouti à l’issue de ses plaidoiries
             orales, qui dépassent l’objet du différend tel qu’exposé dans sa
             requête, ou les déclarer irrecevables ;
         b) subsidiairement, déclarer ces demandes non fondées ;
      2) rejeter l’ensemble des autres demandes formulées par la République de
         Djibouti. »

                                       * * *

                            I. LES FAITS DE L’ESPÈCE

   19. Les Parties s’accordent à estimer qu’il n’appartient pas à la Cour
de se prononcer sur les faits et l’établissement des responsabilités dans
l’affaire Borrel, et en particulier sur les circonstances du décès de Bernard
Borrel. Elles conviennent cependant que ladite affaire est à l’origine du
différend dont la Cour se trouve saisie, du fait de l’ouverture de plusieurs
procédures judiciaires en France et à Djibouti et de la mise en œuvre de
mécanismes conventionnels bilatéraux d’entraide judiciaire entre les
Parties. Les faits, dont certains sont admis par les Parties tandis que
d’autres sont contestés, ainsi que les procédures judiciaires engagées dans
le cadre de cette affaire peuvent être décrits comme suit.
   20. Le 19 octobre 1995, le corps du magistrat Bernard Borrel, de
nationalité française, alors détaché auprès du ministère de la justice de
Djibouti en tant que conseiller technique, a été découvert carbonisé à

14

188      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


80 kilomètres de la ville de Djibouti. Certains éléments liés au décès de
M. Borrel étant demeurés inexpliqués, le procureur de la République de
Djibouti a ouvert, le 28 février 1996, une information judiciaire sur les
causes de la mort du magistrat français ; celle-ci, concluant au suicide, a
été clôturée le 7 décembre 2003.
   21. En France, une information judiciaire en recherche des causes de
la mort de Bernard Borrel a été ouverte, le 7 décembre 1995, au tribunal
de grande instance de Toulouse. Le 3 mars 1997, la veuve de Ber-
nard Borrel et ses enfants se sont constitués partie civile pour les mêmes
faits et, à la suite de nouvelles expertises médico-légales mettant notam-
ment en doute la thèse du suicide, une information judiciaire a été
ouverte le 22 avril 1997 « contre X pour assassinat sur la personne de Ber-
nard Borrel » devant le tribunal de grande instance de Toulouse. Ces
deux procédures ont été jointes le 30 avril 1997. Le tribunal de grande
instance de Toulouse a été dessaisi le 29 octobre 1997 par arrêt de la Cour
de cassation au profit du tribunal de grande instance de Paris. Les magis-
trats instructeurs français, Mme Marie-Paule Moracchini et M. Roger Le
Loire, ayant estimé nécessaire de recueillir divers pièces et témoignages,
de procéder à une reconstitution des faits et de se rendre à ces fins sur les
lieux, ont recouru à deux reprises aux mécanismes de la convention
d’entraide judiciaire en matière pénale du 27 septembre 1986 entre la
République de Djibouti et la République française (ci-après dénommée la
« convention de 1986 »). Les magistrats instructeurs ont émis deux com-
missions rogatoires internationales, l’une le 30 octobre 1998 et l’autre le
15 février 2000, auxquelles Djibouti a fait droit, y compris en autorisant
l’accès aux locaux présidentiels djiboutiens. La seconde commission roga-
toire a en particulier fait suite aux déclarations d’un témoin, M. Moha-
med Saleh Alhoumekani, ancien officier de la garde présidentielle de Dji-
bouti, selon lesquelles plusieurs ressortissants djiboutiens, dont M. Ismaël
Omar Guelleh — actuel président de la République de Djibouti et alors
chef de cabinet du président de la République de Djibouti, M. Hassan
Gouled Aptidon —, auraient été impliqués dans l’assassinat de Ber-
nard Borrel. Le témoignage de M. Mohamed Saleh Alhoumekani a été
contesté par M. Ali Abdillahi Iftin, qui exerçait les fonctions de chef de la
garde présidentielle de Djibouti en 1995, lequel est revenu sur ses décla-
rations en 2004 (voir paragraphe 35 ci-après). A l’issue de ces commis-
sions rogatoires, l’hypothèse d’un homicide semblait, de l’avis des magis-
trats instructeurs, devoir être à nouveau écartée.
   22. Par un arrêt en date du 21 juin 2000 dans lequel elle déclarait irré-
gulière la reconstitution effectuée à Djibouti en l’absence des parties ci-
viles, la chambre d’accusation de la cour d’appel de Paris a dessaisi les
magistrats instructeurs Moracchini et Le Loire au profit d’un autre juge
d’instruction auprès du tribunal de grande instance de Paris, M. Jean-
Baptiste Parlos. Aux fins de procéder à la reconstitution contradictoire
des faits en présence des parties civiles, de recueillir des témoignages et
des documents médicaux, ainsi que de conduire des investigations com-
plémentaires nécessitant un déplacement sur les lieux, le juge Parlos a

15

189       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


décerné, le 15 mai 2001, une nouvelle commission rogatoire internatio-
nale, à laquelle les autorités judiciaires djiboutiennes ont à nouveau
répondu favorablement.
   23. Depuis juin 2002, Mme Sophie Clément, juge d’instruction auprès
du tribunal de grande instance de Paris, instruit l’information judiciaire
ouverte « contre X pour assassinat sur la personne de Bernard Borrel ». A
la date du prononcé de l’arrêt de la Cour en la présente affaire, cette ins-
truction judiciaire était toujours en cours. Dans l’intervalle, divers médias
français ont repris à leur compte la thèse de l’assassinat. Le 16 décem-
bre 2003, le ministre djiboutien des affaires étrangères a écrit au ministre
français des affaires étrangères en se plaignant des campagnes de presse
dirigées en France contre Djibouti et son président de la République,
et a demandé au Gouvernement français de « lever tout obstacle de
nature à retarder l’aboutissement judiciaire de cette affaire qui n’a[vait]
que trop duré, y compris le secret-défense avancé ... par la partie
civile ».
   24. Selon Djibouti, l’éventualité d’une réouverture du dossier Borrel
par les autorités judiciaires djiboutiennes a été évoquée le 6 mai 2004, à
l’occasion d’une visite à Paris du président de la République de Djibouti,
par le procureur de la République de Djibouti, M. Djama Souleiman Ali,
avec le conseiller diplomatique du président de République française, le
directeur de cabinet du ministre français de la justice et le procureur géné-
ral près la cour d’appel de Paris. Cette rencontre aurait été à l’origine
d’une première demande de communication du dossier de l’instruction
menée par le juge Clément, transmise le 17 juin 2004 aux autorités fran-
çaises par le procureur de la République de Djibouti et formulée, selon
Djibouti, en application de la convention de 1986. Le procureur de la
République de Djibouti s’y plaignait à son tour de l’attitude de « la partie
civile et de [certains] médias français » qui, « en mettant en cause les plus
hautes autorités djiboutiennes de manière systématique et sur la base [de]
déclarations fantaisistes, ... essay[aient] d’orienter l’instruction judi-
ciaire ... en cours ». Par une lettre faisant suite à une décision du juge Clé-
ment du 13 septembre 2004, le directeur de cabinet du ministre français
de la justice a informé son homologue du ministère français des affaires
étrangères que

      « le juge d’instruction chargé du dossier, seul compétent pour déli-
      vrer les copies de pièces (ce qui matériellement représente 35 tomes),
      estime que [la demande de Djibouti du 17 juin 2004] ne revêt pas les
      formes requises par la convention franco-djiboutienne d’entraide
      judiciaire en matière pénale du 27 septembre 1986 et refuse d’exécu-
      ter cette demande.
         Dès lors, un courrier exposant les difficultés rencontrées va être
      adressé par le procureur de Paris au procureur de Djibouti pour lui
      permettre de lui transmettre une commission rogatoire internatio-
      nale répondant aux conditions de forme susmentionnées.
         Cette demande de communication de pièces sera alors satisfaite,

16

190       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


      en tenant compte du nécessaire délai qu’imposera la copie des
      35 tomes de la procédure judiciaire. »
   25. La demande djiboutienne du 17 juin 2004 ayant été effectuée, selon
la France, « en dehors du champ » de la convention de 1986 et « en
méconnaissance de ses dispositions », le ministère français de la justice a
adressé aux autorités djiboutiennes, le 1er octobre 2004, un ensemble de
documents techniques devant permettre à ces dernières de formuler la
demande de transmission du dossier en cause selon les termes de la
convention.
   26. A la suite de l’ouverture à Djibouti, le 3 novembre 2004, sur réqui-
sition du procureur de la République de Djibouti en date du 20 octobre
2004, d’une nouvelle information judiciaire du chef d’assassinat sur la
personne de Bernard Borrel, une seconde demande de transmission du
dossier Borrel a été formulée le 3 novembre 2004 par Mme Leila Moha-
med Ali, juge d’instruction près le tribunal de première instance de Dji-
bouti, sous la forme d’une commission rogatoire internationale établie à
l’intention des autorités judiciaires françaises et communiquée par la voie
diplomatique le 6 décembre 2004. Le 28 décembre 2004, le ministère fran-
çais des affaires étrangères a transmis cette commission rogatoire inter-
nationale au ministère français de la justice, qui l’a lui-même transmise,
par courrier du 18 janvier 2005 de son directeur des affaires criminelles et
des grâces, au procureur général près la cour d’appel de Paris, en invitant
celui-ci à faire exécuter la demande en liaison avec le magistrat instruc-
teur. Il attirait son attention « sur la nécessité d’exclure de la copie certi-
fiée conforme [du dossier de l’instruction judiciaire] les pièces susceptibles
de porter atteinte à [la] souveraineté, à [la] sécurité, à [l’] ordre public ou
à d’autres intérêts essentiels de la nation ». Dans son courrier, le directeur
des affaires criminelles et des grâces mentionnait les pièces visées dans
une note du ministre de la défense, à savoir vingt-cinq notes émanant de
deux services de renseignement français. Il ajoutait que « la communica-
tion [de ces] documents des services de renseignement français ... aurait
pour conséquence de porter à la connaissance d’une autorité politique
étrangère des informations de nature à compromettre gravement les inté-
rêts précédemment évoqués ». Quelques jours auparavant, le 6 jan-
vier 2005, le ministre français de la défense avait en effet fait connaître au
ministre de la justice qu’il ne s’opposait pas à une communication par-
tielle du dossier, expurgé de toutes les informations classées « secret-
défense » et déclassifiées. Dans un courrier du 27 janvier 2005, en réponse
à une note verbale du 6 décembre 2004 de l’ambassadeur de Djibouti en
France, le directeur de cabinet du ministre français de la justice a précisé :
         « J’ai demandé à ce que tout soit mis en œuvre pour que la copie
      du dossier de l’instruction judiciaire relative au décès de Monsieur
      Bernard Borrel soit transmise au ministre de la justice, des affaires
      pénitentiaires et musulmanes de la République de Djibouti avant la
      fin du mois de février 2005 (ce délai s’explique par le volume du dos-
      sier dont il y a lieu de faire la copie).

17

191       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


        J’ai par ailleurs demandé au procureur de Paris de faire en sorte
      que ce dossier ne connaisse aucun retard injustifié. »
  27. Dans un communiqué de presse publié deux jours plus tard, le
29 janvier 2005, le porte-parole du ministère français des affaires étran-
gères a indiqué ce qui suit :
         « Une information judiciaire relative au décès du juge Bernard
      Borrel est actuellement en cours auprès du tribunal de grande ins-
      tance de Paris, suite à la plainte déposée par sa veuve.
         Contrairement aux affirmations avancées par divers organes de
      presse, il n’y a jamais eu d’information judiciaire relative à cette
      affaire ouverte par des autorités djiboutiennes. L’enquête en cours
      relève de la seule compétence du juge d’instruction français.
         La France souligne à cet égard l’excellente coopération des auto-
      rités et de la justice djiboutiennes, qui ont toujours fait preuve de
      toute la transparence nécessaire au bon déroulement de l’instruction
      en France.
         Les magistrats français qui se sont rendus à plusieurs reprises à
      Djibouti, dans le cadre de commissions rogatoires internationales,
      ont toujours bénéficié de l’entière collaboration des autorités dji-
      boutiennes, qui leur ont assuré l’accès aux lieux, aux documents et
      aux témoignages nécessaires.
         Dans le cadre de l’enquête en cours, des documents classifiés
      « secret-défense » ont fait l’objet de plusieurs décisions de déclassifi-
      cation. Contrairement à ce qui a pu être écrit encore récemment dans
      certains journaux, rien, dans ces documents, ne permet de conclure à
      la mise en cause des autorités djiboutiennes.
         A la demande de ces mêmes autorités, une copie du dossier relatif
      au décès du juge Borrel sera prochainement transmise à la justice
      djiboutienne en vue de permettre aux autorités compétentes de ce
      pays de décider s’il y a lieu d’ouvrir une information judiciaire à ce
      sujet. »
  28. Le 8 février 2005, par un soit-transmis adressé au procureur de la
République de Paris, le juge Clément a présenté ses conclusions, qui
peuvent être résumées comme suit. Aucun élément nouveau n’étant
survenu depuis la clôture, en décembre 2003, de la première instruction
judiciaire ouverte à Djibouti et aucune motivation n’ayant été donnée
pour justifier l’ouverture de la nouvelle instruction judiciaire à Djibouti,
celle-ci
      « appara[issait] comme un détournement de procédure effectué dans
      l’unique but de prendre connaissance d’un dossier contenant notam-
      ment des pièces mettant en cause le procureur de la République
      de Djibouti dans une autre information [judiciaire] suivie à Ver-
      sailles ... dans [le cadre de laquelle] sa comparution personnelle
      était requise, avant toute audition par le juge saisi de cette affaire ».

18

192        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


      (Pour cette autre information judiciaire, voir paragraphes 35 et 36
      ci-après.)
Le juge d’instruction a par ailleurs rappelé que :
      « il est ... prévu par l’article 2 c) [de la convention de 1986] que l’Etat
      requis peut refuser l’entraide judiciaire s’il estime que l’exécution de
      la demande est de nature à porter atteinte à [la] souveraineté, à
      [la]sécurité, à [l’]ordre public ou à d’autres ... intérêts essentiels [de la
      France] »,
et a conclu que « [t]el [était] le cas concernant la transmission de [cette]
procédure ». A ce titre, le juge Clément a indiqué avoir, dans le cadre de
la conduite de ses investigations, sollicité à plusieurs reprises les minis-
tères français de l’intérieur et de la défense aux fins d’obtenir la com-
munication de documents classés « secret-défense », documents dont la
commission consultative du secret de la défense nationale avait auto-
risé la déclassification. A cet égard, le juge a conclu comme suit :

      « faire droit à la demande du juge djiboutien reviendrait à détourner
      les termes de la loi française en permettant la communication de
      pièces qui ne sont accessibles qu’au seul juge français. Communi-
      quer notre dossier aurait pour conséquence de livrer indirectement
      des documents des services de renseignement français à une auto-
      rité politique étrangère. Sans concourir en aucune façon à la manifes-
      tation de la vérité, cette transmission compromettrait gravement les
      intérêts fondamentaux du pays et la sécurité de ses agents. »
Le juge Clément a ainsi informé le procureur de la République de Paris
de son refus d’honorer la demande djiboutienne.
   29. La décision du juge Clément a, selon la France, été portée à la
connaissance de l’ambassadeur de Djibouti à Paris par un courrier du
directeur des affaires criminelles et des grâces du ministère français de la
justice en date du 31 mai 2005. Dans la copie de cette lettre produite par
la France, la décision de refus est motivée par le fait que « l’article 2 c) de
la convention franco-djiboutienne d’entraide pénale du 27 septembre 1986
devait recevoir application ». Selon la France, par cette même lettre, le
directeur des affaires criminelles et des grâces informait l’ambassadeur
que la décision du juge était « souveraine » et « non susceptible de recours ».

   Djibouti a contesté, au cours de la procédure orale, que la France lui
ait fait connaître par un tel courrier le refus du juge Clément d’exécuter la
commission rogatoire internationale du 3 novembre 2004. Il a affirmé,
comme il ressort de ses écritures, des documents qu’il a présentés à la
Cour le 22 novembre 2007 (voir paragraphe 10 ci-dessus) et de ses plai-
doiries, que son ambassadeur en France n’avait jamais reçu une lettre
datée du 31 mai 2005 du ministère de la justice français.
   La France a indiqué pour sa part qu’elle ne disposait d’aucune preuve
de la réception par l’ambassadeur de Djibouti en France dudit courrier.

19

193       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


En réponse à une question posée par le président de la Cour à l’audience,
la France a précisé qu’elle avait seulement « retrouvé la trace d’un bor-
dereau d’envoi, pour information, d’une copie de [la lettre du 31 mai 2005]
à l’ambassadeur de France à Djibouti, ce qui établi[ssait] en tout cas son
existence ».
   30. Par courrier du 18 mai 2005 faisant référence à la lettre du direc-
teur de cabinet du ministre français de la justice du 27 janvier 2005 (voir
paragraphe 26 ci-dessus), le ministre djiboutien des affaires étrangères et
de la coopération internationale a rappelé à son homologue français que,
« à ce jour, [la France] n’[avait] pas honoré ses engagements ». L’ambas-
sadeur de France à Djibouti a répondu au ministre djiboutien des affaires
étrangères, par un courrier du 6 juin 2005, en indiquant simplement ceci :
« Après consultation de mes autorités, je suis au regret de vous informer
que nous ne sommes pas en mesure de donner suite à [la] demande [d’exé-
cution de la commission rogatoire internationale introduite par les auto-
rités djiboutiennes le 3 novembre 2004]. »
   31. Dans le même temps, le juge Clément a poursuivi ses investigations
et, suite aux déclarations de M. Mohamed Saleh Alhoumekani recueillies
en 2000 par les juges Moracchini et Le Loire (voir paragraphe 21 ci-
dessus), a délivré le 17 mai 2005, directement auprès de l’ambassade
de Djibouti à Paris, une première convocation à témoigner à l’inten-
tion du président de la République de Djibouti, alors en visite officielle en
France. Cette convocation à témoigner a été adressée au président
Ismaël Omar Guelleh sans qu’il ait été fait application des dispositions de
l’article 656 du Code de procédure pénale français, qui prévoit notam-
ment que
      « [l]a déposition écrite d’un représentant d’une puissance étrangère
      est demandée par l’entremise du ministre des affaires étrangères. Si
      la demande est agréée, cette déposition est reçue par le premier pré-
      sident de la cour d’appel ou par le magistrat qu’il aura délégué. »
   Le président Ismaël Omar Guelleh n’a pas donné suite à cette convoca-
tion, et l’ambassadeur de Djibouti en France, tout en soulignant qu’elle
était nulle et non avenue et ne respectait pas la loi française, a dès le len-
demain appelé l’attention du ministre français des affaires étrangères sur
le fait que la convocation avait été transmise à l’Agence France-Presse
(AFP) vingt minutes seulement après lui avoir été communiquée le
17 mai 2005 par télécopie. Il estimait qu’il s’agissait là d’« une violation
grave des règles les plus élémentaires dans le cadre d’une instruction judi-
ciaire en général ». Par une déclaration radiophonique du porte-parole
du ministère des affaires étrangères et un communiqué de presse du
18 mai 2005, dont les textes ont été communiqués le lendemain à l’ambas-
sadeur de Djibouti en France, le ministère français des affaires étrangères
a rappelé, s’agissant de cette convocation, que « tout chef d’Etat en exer-
cice bénéficie de l’immunité de juridiction dans ses déplacements à l’étran-
ger », qu’« [i]l s’agit là d’un principe constant de droit international que
la France entend faire respecter » et que « toute demande adressée à un

20

194      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


représentant d’un Etat étranger dans le cadre d’une procédure judiciaire
obéit à des formes particulières prévues par la loi ».
   32. Le 14 février 2007, le juge d’instruction a fait connaître au ministre
de la justice qu’il souhaitait recueillir le témoignage du président de Dji-
bouti par l’intermédiaire du ministre des affaires étrangères. Selon Dji-
bouti, l’information concernant cette demande aurait été communiquée
par des sources judiciaires à l’AFP et à des journaux français avant même
que le ministre des affaires étrangères ne l’ait fait parvenir aux représen-
tants de Djibouti. Djibouti a réagi à cette seconde demande de témoi-
gnage par un communiqué du même jour de son ambassade en France,
dans lequel il « rappel[ait] l’immunité de juridiction dont bénéficie tout
chef d’Etat en exercice au cours de déplacements à l’étranger » et souli-
gnait que, « dans le cadre d’une convocation adressée à un représentant
d’Etat étranger, le juge d’instruction [était] tenu de respecter l’intégralité
de la procédure, notamment par l’intermédiaire du ministère des affaires
étrangères, ce qui n’a[vait] nullement été fait en ce cas précis ». Le même
jour, le ministère français de la justice a commenté dans un communiqué
de presse cette convocation à témoigner, dans des termes rappelant ceux
du communiqué de presse du ministère des affaires étrangères
du 18 mai 2005. Le lendemain, la convocation a été transmise par le mi-
nistre français de la justice au ministre français des affaires étrangères,
puis communiquée par le directeur de cabinet du président de la Répu-
blique française à la délégation djiboutienne présente en France à l’occa-
sion de la tenue à Cannes de la conférence des chefs d’Etat de France et
d’Afrique. La délégation djiboutienne a alors fait connaître le refus du
président Ismaël Omar Guelleh de donner suite à cette nouvelle demande.
   A l’audience, Djibouti a reconnu que le chef de l’Etat djiboutien avait,
tant en 2005 qu’en 2007, été convoqué à témoigner en tant que simple
témoin aux termes de la loi française et non en tant que « témoin assisté »,
comme Djibouti l’avait initialement prétendu dans sa requête. (Pour une
définition de la qualité de « témoin assisté », voir paragraphe 184 ci-
après.)

                                      *
   33. Cinq autres convocations à témoigner en qualité de témoin ou de
témoins assistés ont par ailleurs été adressées à un diplomate et à deux
hauts fonctionnaires djiboutiens dans le cadre de deux autres procédures
judiciaires conduites en France. Il convient donc de faire ici état de ces
deux procédures, connexes à l’information judiciaire principale ouverte
contre X du chef d’assassinat sur la personne de Bernard Borrel. Une
troisième procédure, également connexe à cette information judiciaire
principale, revêt un intérêt pour la présente affaire et sera elle aussi men-
tionnée ci-après.
   34. Dans la première de ces procédures, ouverte du chef de diffama-
tion publique devant le tribunal de grande instance de Toulouse, puis
dépaysée devant le tribunal de grande instance de Paris par arrêt du

21

195      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


15 janvier 2003 de la Cour de cassation, Mme Borrel a déposé, le 14 oc-
tobre 2002, une plainte avec constitution de partie civile contre le journal
djiboutien La Nation à la suite de la publication par celui-ci d’un article
qu’elle estimait diffamatoire à son égard. Cette procédure a conduit le
juge d’instruction en charge de l’affaire, M. Baudouin Thouvenot, à
adresser à l’ambassadeur de Djibouti en France, le 21 décembre 2004,
une convocation à témoigner, sans faire application des dispositions de
l’article 656 du Code de procédure pénale français. Par une note verbale
du 7 janvier 2005, l’ambassade a informé le ministère français des affaires
étrangères que, comme prévu par l’article 31 de la convention de Vienne
sur les relations diplomatiques du 18 avril 1961, l’ambassadeur ne sou-
haitait pas apporter son témoignage, tout en faisant part de son étonne-
ment quant au fait que la convocation avait pu « lui être adressée sans
passer par l’intermédiaire du ministère [français] des affaires étrangères ».
En réponse, le chef du protocole du ministère a déploré que la déposition
écrite de l’ambassadeur n’eût pas été demandée dans le respect des dis-
positions de l’article 656 du Code de procédure pénale français et a pré-
senté les excuses des autorités françaises pour « cette entorse aux usages
diplomatiques ». Il a en outre informé l’ambassadeur de Djibouti, le
14 janvier 2005, que le juge d’instruction avait « reconnu son erreur » et
« souhaitait que la convocation soit considérée comme nulle et non ave-
nue ». Cette procédure a fait l’objet d’un non-lieu confirmé le 27 avril 2007
par la cour d’appel de Paris.
   35. Une deuxième procédure judiciaire a été ouverte du chef de subor-
nation de témoins devant le tribunal de grande instance de Toulouse, puis
dépaysée devant le tribunal de grande instance de Versailles par arrêt du
5 mars 2003 de la Cour de cassation. Cette procédure trouve son origine
dans une plainte avec constitution de partie civile déposée par Mme Bor-
rel le 19 novembre 2002 à l’encontre de M. Djama Souleiman Ali, alors
procureur de la République de Djibouti, et de M. Hassan Said Khaireh,
chef de la sécurité nationale de Djibouti. M. Djama Souleiman Ali était
accusé d’avoir exercé diverses pressions sur M. Mohamed Saleh Alhou-
mekani en vue de le faire revenir sur de précédentes déclarations (voir
paragraphe 21 ci-dessus). M. Hassan Said Khaireh était, quant à lui,
accusé d’avoir exercé diverses pressions sur M. Ali Abdillahi Iftin afin
qu’il produise un témoignage discréditant les déclarations de M. Moha-
med Saleh Alhoumekani. Le 10 août 2004, le ministre djiboutien de la
justice, dans un courrier de protestation adressé à son homologue fran-
çais, s’est référé à l’instruction en cours à Versailles et a fait valoir que
« [c]ette procédure aurait dû être déclarée irrecevable par le juge d’instruc-
tion de Versailles ou au moins être clôturée par une ordonnance de non-
lieu » pour incompétence. Les 3 et 4 novembre 2004, le juge Pascale Belin
a adressé à MM. Hassan Said Khaireh et Djama Souleiman Ali, respec-
tivement, des convocations aux fins de les entendre en France, le 16 dé-
cembre 2004, en qualité de témoins assistés. Les intéressés n’ont pas déféré
à ces convocations. Le 17 juin 2005, le juge Thierry Bellancourt a adressé
de nouvelles convocations à MM. Hassan Said Khaireh et Djama Sou-

22

196      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


leiman Ali aux fins de les entendre, toujours en qualité de témoins as-
sistés, le 13 octobre 2005. Par lettre du 11 octobre 2005, l’avocat des deux
hauts fonctionnaires djiboutiens a informé le juge Bellancourt que « ces
deux personnes, l’un fonctionnaire, l’autre magistrat, ne [pouvaient] défé-
rer à cette convocation ». Rappelant la pleine coopération de Djibouti
dans le cadre de la conduite des procédures judiciaires menées par les
autorités judiciaires dans l’affaire Borrel et l’absence de coopération « en
retour » de la justice française, il concluait que, « dans ces conditions, la
République de Djibouti, Etat souverain, ne [pouvait] accepter que cette
coopération avec l’ancienne puissance coloniale se [fît] à sens unique
et [que] les deux personnes convoquées [n’étaient] donc pas autorisées
à témoigner ». Le 27 septembre 2006, la chambre de l’instruction de la
cour d’appel de Versailles a décerné des mandats d’arrêt européens à
l’encontre de ces dernières.
   36. Le 27 mars 2008, soit postérieurement à la clôture de la procédure
orale devant la Cour en la présente espèce, la sixième chambre correc-
tionnelle du tribunal de grande instance de Versailles a condamné
MM. Djama Souleiman Ali et Hassan Said Khaireh, par défaut, à dix-
huit mois et un an d’emprisonnement, respectivement, pour délit de
subornation de témoins. Dans son arrêt, dont la Cour a pu avoir copie, la
chambre correctionnelle a notamment indiqué que MM. Djama Soulei-
man Ali et Hassan Said Khaireh avaient accepté d’être jugés en leur
absence et qu’ils avaient mandaté leur avocat pour les représenter. Elle a
souligné qu’aucune immunité n’avait été invoquée à un quelconque
moment de l’audience, et précisé que les mandats d’arrêt délivrés par la
chambre de l’instruction le 27 septembre 2006 à l’encontre des deux inté-
ressés continuaient à produire leurs effets. La Cour n’a reçu aucune
observation des Parties sur ce jugement.
   37. Enfin, les circonstances dans lesquelles les autorités françaises ont
procédé à l’examen de la demande de commission rogatoire internatio-
nale adressée le 3 novembre 2004 par le juge djiboutien Leila Moha-
med Ali dans l’affaire Borrel ont été à l’origine d’une troisième procédure
judiciaire. Cette procédure judiciaire a été ouverte sur plainte de Mme Bor-
rel déposée le 7 février 2005, avec constitution de partie civile, contre le
porte-parole du ministère français des affaires étrangères, pour « com-
mentaires visant à exercer des pressions en vue d’influencer la décision du
magistrat instructeur ». Le porte-parole avait déclaré, dans son commu-
niqué du 29 janvier 2005 (voir paragraphe 27 ci-dessus), qu’« une copie
du dossier relatif au décès du juge Borrel sera[it] prochainement trans-
mise à la justice djiboutienne... », alors qu’aucune décision n’avait encore
été prise quant à l’issue à donner à la demande djiboutienne. Le 2 sep-
tembre 2005, à la suite de la plainte de Mme Borrel, une information judi-
ciaire a été ouverte du chef de pressions sur la justice devant le tribunal
de grande instance de Paris. Alors que le procureur général près la cour
d’appel de Paris avait considéré qu’il n’y avait pas motif à information
judiciaire dans cette affaire, la cour d’appel de Paris a décidé, dans un
arrêt du 19 octobre 2006, de confirmer la poursuite de la procédure. Dans

23

197       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


cet arrêt, la cour d’appel a notamment présenté comme suit la position
adoptée par le procureur général de Paris :
         « [S]eule l’autorité ministérielle est compétente pour déterminer si
      la demande d’entraide peut porter atteinte aux intérêts essentiels de
      la nation, et ... c’est à l’Etat requis de s’y opposer ou d’y donner
      suite. Le magistrat instructeur, qui a d’ailleurs exprimé son refus par
      un soit-transmis, ne disposait pas de pouvoir de décision juridiction-
      nelle en matière d’entraide internationale, l’autorité judiciaire n’émet-
      tant qu’un simple avis... »
La cour d’appel, après avoir observé que « dans le silence de [la conven-
tion bilatérale du 27 septembre 1986] s’appliqu[aient] les dispositions de
procédure pénale de droit interne de l’Etat requis », a écarté l’argumenta-
tion du procureur général de Paris pour les motifs suivants :
         « [L]es dispositions de l’article 694-4 du Code de procédure pénale
      devant s’appliquer, [celles-ci] ont été immédiatement mises en œuvre,
      ce qui a eu pour effet de recueillir préalablement l’avis des autorités
      gouvernementales, seules compétentes pour apprécier les notions
      d’atteintes à la souveraineté, à la sécurité, à l’ordre public, ou aux
      autres intérêts essentiels de la Nation ;
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         [I]l se déduit [de la chronologie et de la teneur des courriers perti-
      nents] que l’avis, exigé par les dispositions de l’article 694-4 du Code
      de procédure pénale, avait été formulé par les autorités gouverne-
      mentales compétentes, et qu’il appartenait dès lors au doyen des
      juges d’instruction, contrairement aux réquisitions de Monsieur le
      procureur général, ou à un juge subdélégué, de réserver à l’exécution
      de [la] demande d’entraide la suite qu’il apprécierait ;
         Il résulte plus particulièrement des termes de la lettre du 6 jan-
      vier 2005 (000262/DEF/CAB/CCL) du ministre de la défense au
      garde des sceaux que le premier ne s’oppose pas à une communica-
      tion partielle du dossier, expurgé de toutes les informations classées
      secret-défense et déclassifiées, dont une éventuelle transmission serait
      de nature à compromettre gravement les intérêts supérieurs de l’Etat
      et de ses agents ;
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         Après avoir reçu l’avis circonstancié, via le parquet, des autorités
      gouvernementales, avis nécessaire mais non suffisant pour donner
      suite à une demande d’entraide, il appartenait au juge d’instruc-
      tion ... de décider de la portée, des conséquences judiciaires de la
      réponse française en matière d’entraide internationale, au regard de
      l’évolution de la procédure française, ce qu’il a fait par son soit-
      transmis motivé du 8 février 2005 ;

        En l’espèce, la délivrance et la transmission d’un entier dossier
      d’une procédure d’instruction ne sauraient être considérées comme

24

198       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


      une décision dénuée de toute portée au regard de la bonne marche de
      l’enquête conduite en France, et notamment à Paris, voire également
      à Versailles ;
         Si certes, en droit interne, la décision de délivrance d’une copie
      d’une procédure ne saurait revêtir obligatoirement un caractère juri-
      dictionnel, la décision d’y faire droit relève de l’appréciation du
      magistrat instructeur, et la réponse du juge d’instruction de faire
      droit ou non à cette délivrance constituait ici la réponse positive ou
      négative à la demande d’entraide ;
         En conséquence, la réponse par soit-transmis, du 8 février 2005, de
      Madame Clément au doyen des juges d’instruction, de refuser de
      donner suite à la demande d’entraide des autorités judiciaires de Dji-
      bouti, sans avoir à distinguer les différents cas de modalités de trans-
      mission d’une demande d’entraide et sans avoir à se prononcer sur
      un éventuel détournement de la loi française concernant les pièces
      déclassifiées, constitue une décision, et non un simple avis, contrai-
      rement à ce qui est soutenu par Monsieur le procureur général. »
  38. Et la cour d’appel de Paris de conclure qu’« il ne [pouvait] être
exclu que la publication du communiqué du Quai d’Orsay ait pu ou
aurait pu être de nature à constituer un commentaire tendant à exercer
des pressions en vue d’influencer la décision du juge d’instruction ».


                                    * * *

                        II. COMPÉTENCE DE LA COUR

   39. En l’absence d’une déclaration d’acceptation de la juridiction obli-
gatoire de la Cour formulée par la France conformément au para-
graphe 2 de l’article 36 du Statut, ou d’une clause compromissoire conte-
nue dans un traité entre les Parties et applicable en l’espèce, Djibouti
a entendu fonder la compétence de la Cour sur le paragraphe 5 de l’ar-
ticle 38 du Règlement. La France, par sa lettre du 25 juillet 2006, a accepté
la compétence de la Cour « en application et sur le seul fondement de
l’article 38, paragraphe 5 », et a précisé que cette acceptation « ne [valait]
qu’aux fins de l’affaire..., c’est-à-dire pour le différend qui a fait l’objet
de la requête et dans les strictes limites des demandes formulées dans
celle-ci ».
   40. Djibouti soutient que le différend porte sur l’interprétation et
l’application d’engagements de nature coutumière et conventionnelle. Il
déduit de ce qu’il qualifie de « consentement plein et entier » exprimé par
les Parties que la compétence de la Cour pour trancher le différend est
incontestable. A l’audience, citant l’arrêt rendu en l’affaire du Détroit de
Corfou (Royaume-Uni c. Albanie), Djibouti a rappelé que rien ne s’oppo-
sait à ce que l’acceptation de la juridiction de la Cour, « au lieu de se réa-
liser conjointement, par un compromis préalable, se fasse par deux actes

25

199       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


séparés et successifs » (Détroit de Corfou (Royaume-Uni c. Albanie),
exception préliminaire, arrêt, 1948, C.I.J. Recueil 1947-1948, p. 28) ; il
appartenait donc à la Cour d’établir dans quelle mesure un consentement
sur « un objet unique et précis identifiant avec exactitude la sphère » de la
compétence de la Cour se dégageait de ces actes distincts.
   41. La France reconnaît le caractère « incontestable » de la compétence
de la Cour pour trancher le différend en application du paragraphe 5 de
l’article 38 du Règlement. S’agissant de son consentement à la compé-
tence de la Cour, la France conteste néanmoins l’étendue ratione mate-
riae et ratione temporis de ladite compétence pour connaître de certaines
violations alléguées par Djibouti.
   42. Dans sa requête, Djibouti a entendu à deux reprises se réserver le
droit d’invoquer ultérieurement des bases supplémentaires de compétence
de la Cour. Au paragraphe 4 de la requête, Djibouti a indiqué qu’il « se
réserv[ait] le droit de compléter et préciser la présente demande en cours
d’instance... ». Au paragraphe 26, il a ajouté que « [l]a République de Dji-
bouti se réserv[ait] le droit de modifier et de compléter la présente
requête ». Djibouti a initialement affirmé que ces réserves lui permettaient
      « d’avoir recours à la procédure de règlement des différends prévue
      par les conventions en vigueur entre [lui]-même et la République
      française, telle la convention sur la prévention et la répression des
      infractions contre les personnes jouissant d’une protection inter-
      nationale ».
   Dans son mémoire, Djibouti a réaffirmé son « droit d’invoquer le cas
échéant d’autres instruments internationaux liant les Parties, qui seraient
eux aussi pertinents pour fonder la compétence de la Cour aux fins du
présent différend ».
   43. La France a pour sa part fait remarquer qu’il ne serait pas accep-
table que la découverte tardive d’un « hypothétique » nouveau fondement
juridique à la compétence de la Cour permette à Djibouti d’élargir la por-
tée de sa requête ou de modifier le caractère de celle-ci, postérieurement à
l’acceptation par le défendeur de ladite compétence aux fins de l’affaire.

                                        *
   44. La Cour relève d’une part qu’au cours de la procédure orale Dji-
bouti a déclaré que le recours à d’autres bases de compétence de la Cour
« n’appar[aissait] pas nécessaire en l’espèce pour que la Cour puisse déci-
der de l’ensemble des demandes contenues dans la requête djiboutienne »,
et d’autre part que la France a pris bonne note de cette déclaration.

                                    *       *
 1) Question préliminaire relative à la compétence et à la recevabilité
  45. Dans son contre-mémoire, la France a présenté la conclusion sui-
vante : « la République française prie la Cour internationale de Justice de

26

200       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


bien vouloir ... déclarer irrecevables les demandes de la République de
Djibouti formulées dans son mémoire et qui dépassent l’objet déclaré de
sa requête ». A l’audience, la France a justifié ce libellé en invoquant le
fait que, dans l’affaire des Phosphates du Maroc, la Cour permanente de
Justice internationale, en retenant l’exception préliminaire de la France
fondée sur des considérations ratione temporis, avait décidé que « la
requête présentée ... par le Gouvernement italien [n’était] pas recevable »
(Phosphates du Maroc, arrêt, 1938, C.P.I.J. série A/B no 74, p. 29).

   46. La France a ensuite indiqué qu’en la présente instance ses « objec-
tions ... à l’encontre de l’exercice par la Cour de sa juridiction [tenaient] à
ce qu’elle n’y a[vait] pas consenti ; or, conformément à la jurisprudence
dominante de la Cour..., le consentement conditionne sa compétence et
non la recevabilité de la requête ». La France a spécifiquement invoqué
l’affaire des Activités armées sur le territoire du Congo (nouvelle requête :
2002) (République démocratique du Congo c. Rwanda) (compétence et
recevabilité, arrêt, C.I.J. Recueil 2006, p. 39, par. 88). Enfin, la France a
indiqué qu’elle serait « conduite à préciser, dans ses conclusions finales,
qu’elle prie la Cour de constater à la fois son incompétence et l’irreceva-
bilité de la requête ».
   47. Au terme de ses plaidoiries, la France a reformulé ses conclusions
comme suit :
      « la République française ... prie la Cour de bien vouloir :
      1) a) se déclarer incompétente pour se prononcer sur les demandes
            présentées par la République de Djibouti à l’issue de ses plai-
            doiries orales, qui dépassent l’objet du différend tel qu’exposé
            dans sa requête, ou les déclarer irrecevables... ».


                                      *
   48. La Cour fera d’abord observer que, en déterminant l’étendue du
consentement exprimé par l’une des parties, elle se prononce sur sa com-
pétence et non sur la recevabilité de la requête. La Cour a confirmé, dans
l’affaire des Activités armées sur le territoire du Congo (nouvelle
requête : 2002) (République démocratique du Congo c. Rwanda) (com-
pétence et recevabilité, arrêt), que « sa compétence repose sur le consen-
tement des parties, dans la seule mesure reconnue par celles-ci » (C.I.J.
Recueil 2006, p. 39, par. 88), et que
      « les conditions auxquelles [ce consentement] est éventuellement sou-
      mis doivent être considérées comme en constituant les limites...
      [L]’examen de telles conditions relève en conséquence de celui de sa
      compétence et non de celui de la recevabilité de la requête. » (Ibid.)
Cela vaut que ledit consentement ait été exprimé dans une clause com-
promissoire insérée dans un accord international, comme il avait été sou-

27

201      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


tenu dans l’affaire des Activités armées sur le territoire du Congo (nou-
velle requête : 2002) (République démocratique du Congo c. Rwanda), ou
« par deux actes séparés et successifs » (Détroit de Corfou (Royaume-Uni
c. Albanie), exception préliminaire, arrêt, 1948, C.I.J. Recueil 1947-
1948, p. 28), comme c’est le cas en l’espèce.
   49. La Cour, se référant au libellé des conclusions finales de la France,
estime que les conditions dans lesquelles les Parties ont exprimé leur
consentement en l’espèce constituent une question relevant de sa compé-
tence et non de la recevabilité de la requête ou de toute demande conte-
nue dans celle-ci. Cela vaut pour toutes les exceptions d’incompétence
soulevées par la France, qu’elles soient ratione materiae ou ratione
temporis.
   50. La Cour examinera maintenant les exceptions relatives à l’étendue
de sa compétence ratione materiae, soulevées par la France.

                                    *   *
                     2) Compétence ratione materiae
a) Les positions des Parties
   51. Selon la France, la Cour ne peut être compétente qu’à raison de
faits directement liés à l’objet déclaré du différend ; elle n’aurait pas com-
pétence pour connaître de prétendues violations d’autres obligations,
conventionnelles ou résultant du droit international général, en matière
de prévention des atteintes à la personne, à la liberté ou à la dignité de
personnes jouissant d’une protection internationale ou au respect des pri-
vilèges et immunités diplomatiques.
   52. La France fait valoir que, dans la requête, la rubrique « objet du
différend » (par. 2) mentionne uniquement son refus d’exécuter la com-
mission rogatoire du 3 novembre 2004. La France relève certes que Dji-
bouti se réfère à la violation alléguée des obligations de prévenir les
atteintes à la personne du chef d’Etat djiboutien et de hauts fonctionnai-
res djiboutiens sous les rubriques « moyens de droit » (par. 3) et « nature
de la demande » (par. 4). Mais elle affirme néanmoins que, si la convoca-
tion du chef de l’Etat et de hauts fonctionnaires djiboutiens — respecti-
vement en tant que témoin et témoins assistés — et l’émission de mandats
d’arrêt européens à l’encontre des hauts fonctionnaires sont bien liées à
l’affaire Borrel au sens large, ces actes de procédure « n’ont aucun rap-
port avec la commission rogatoire internationale » en question.
   53. La France soutient par ailleurs que le mémoire djiboutien va « au-
delà des demandes formulées dans [la] requête » et que l’Etat demandeur
ne saurait élargir l’objet du différend. Elle fait valoir à cet égard que, en
ajoutant dans son mémoire quelques mots qui ne figuraient pas dans la
requête, Djibouti a modifié la définition de l’objet du différend. Ce der-
nier porterait dorénavant sur « le refus des autorités ... françaises d’exé-
cuter une commission rogatoire internationale ..., ainsi que sur la viola-
tion connexe ... d’autres obligations internationales ... » (au lieu de « en

28

202       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


violation d’autres obligations internationales »). La France affirme que le
différend, tel que défini dans la requête, portait sur

      « le refus des autorités gouvernementales et judiciaires françaises
      d’exécuter une commission rogatoire internationale concernant la
      transmission aux autorités judiciaires djiboutiennes du dossier relatif
      à la procédure d’information relative à l’Affaire contre X du chef
      d’assassinat sur la personne de Bernard Borrel »,
alors que, selon le mémoire de Djibouti, « toutes les demandes qui figu-
rent dans la liste résultant des paragraphes [3, 4 et 5] de la requête ... re[le-
vaient] incontestablement de la compétence ratione materiae de la Cour ».
   54. La France soutient que cette déclaration de Djibouti résulte d’une
confusion entre les demandes et conclusions énoncées dans la requête,
d’une part, et les moyens de droit venant à l’appui de celles-ci, d’autre
part. Elle invoque à cet égard la jurisprudence de la Cour selon laquelle
une distinction doit être « établi[e] entre le différend lui-même et les argu-
ments utilisés par les parties à l’appui de leurs conclusions respectives sur
ce différend », soulignant notamment que la compétence de la Cour « doit
s’apprécier exclusivement par rapport à ces dernières ».
   55. La France conclut que tant les convocations à témoigner adressées
au chef de l’Etat djiboutien et à de hauts fonctionnaires djiboutiens que
les mandats d’arrêt délivrés à l’encontre desdits fonctionnaires échappent
à la compétence de la Cour.
   56. Se référant pour sa part aux termes de la lettre par laquelle la
France a accepté la compétence de la Cour, Djibouti reconnaît que le
champ de celle-ci est « rigoureusement délimit[é] » ratione materiae et que,
« [s]ans aucun doute, la Cour est habilitée à se pencher uniquement sur les
demandes telles que formulées dans la requête ». Il soutient toutefois
qu’« il y a accord entre les Parties à ce qu’elle puisse connaître de la tota-
lité de ces demandes et les régler entièrement, sous tous leurs aspects et
avec toutes leurs implications ». Analysant le mécanisme du paragraphe 5
de l’article 38 du Règlement de la Cour comme la combinaison croisée de
deux déclarations unilatérales portant sur la compétence de la Cour, Dji-
bouti s’est appuyé à l’audience, afin de déterminer l’intention véritable de
l’auteur de l’acceptation, sur la jurisprudence de la Cour en matière
d’interprétation des déclarations unilatérales d’acceptation de la compé-
tence obligatoire de la Cour au titre du paragraphe 2 de l’article 36 du
Statut.
   57. En ce qui concerne le libellé de sa requête et l’absence, sous la
rubrique « objet du différend » qu’elle contient, de toute mention des
immunités internationales que la France aurait violées, Djibouti, citant
l’affaire des Concessions Mavrommatis en Palestine, rappelle que la
Cour, exerçant une compétence internationale, n’est pas tenue d’attacher
à des considérations de forme la même importance qu’elles pourraient
avoir en droit interne (Concessions Mavrommatis en Palestine, arrêt no 2,
1924, C.P.J.I. série A no 2, p. 34). Djibouti fait de plus valoir que ses

29

203      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


demandes, sous la rubrique « nature de la demande », portent explicite-
ment sur la violation des principes de droit international en matière
d’immunités internationales. Les rubriques « objet du différend » et
« nature de la demande » formeraient un « tout », démontrant l’intention
de Djibouti de soumettre à la Cour non seulement la question de la viola-
tion des obligations en matière d’entraide judiciaire, mais un différend se
décomposant en plusieurs demandes. Djibouti reconnaît sur ce point
avoir, dans son mémoire, complété sa requête, comme il s’en était réservé
le droit, mais maintient que ces ajouts n’ont entraîné aucune modification
de l’objet de la requête.
   58. De plus, Djibouti fait observer que le défendeur, lorsqu’il a accepté
la compétence de la Cour en application du paragraphe 5 de l’article 38
du Règlement, était libre de ne consentir que partiellement à la compé-
tence envisagée par la requête, ce que, selon Djibouti, la France n’a pas
fait. Djibouti en conclut que la France a consenti à ce que toutes les
demandes figurant dans la requête entrent dans la compétence ratione
materiae de la Cour.
   59. Djibouti affirme en outre qu’il existe un lien entre la procédure
judiciaire pour subornation de témoins ouverte en France à l’encontre de
hauts fonctionnaires djiboutiens et le refus des autorités judiciaires fran-
çaises d’exécuter la commission rogatoire adressée par Djibouti. Ce lien
serait démontré par le soit-transmis du 8 février 2005, dans lequel le juge
Clément invoque, comme premier motif de refus, la présence dans le dos-
sier de documents en rapport avec l’information judiciaire ouverte du
chef de subornation de témoins.

                                     *
b) Le forum prorogatum en tant que fondement de la compétence de la
   Cour
  60. La compétence de la Cour est fondée sur le consentement des Etats
dans les conditions fixées par ceux-ci. Ni le Statut ni le Règlement de la
Cour n’exigent cependant que le consentement des parties conférant ainsi
compétence à la Cour s’exprime sous une forme déterminée (Détroit de
Corfou (Royaume-Uni c. Albanie), exception préliminaire, arrêt, 1948,
C.I.J. Recueil 1947-1948, p. 27). Le Statut mentionne expressément les
voies par lesquelles les Etats peuvent exprimer leur acceptation de la
compétence de la Cour. Ainsi, selon le paragraphe 1 de l’article 36 du
Statut, une telle acceptation peut résulter d’un accord explicite des parties
susceptible de se manifester de diverses manières. En outre, les Etats peu-
vent reconnaître la compétence de la Cour en faisant des déclarations à
cette fin en application du paragraphe 2 de l’article 36 du Statut.

  61. La Cour a également interprété le paragraphe 1 de l’article 36 du
Statut comme permettant de déduire le consentement de certains actes,
acceptant ainsi la possibilité du forum prorogatum. Cette modalité joue

30

204       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


lorsqu’un Etat défendeur a, par sa conduite devant la Cour ou dans ses
relations avec la partie demanderesse, agi de manière telle qu’il a accepté
la compétence de la Cour (Droits de minorités en Haute-Silésie (écoles
minoritaires), arrêt no 12, 1928, C.P.J.I. série A no 15, p. 24).
   62. L’acceptation permettant à la Cour d’asseoir sa compétence doit
être avérée. Cela vaut que sa compétence soit fondée sur le forum proro-
gatum ou non. Comme la Cour l’a rappelé récemment, quelle que soit la
source du consentement, l’attitude de l’Etat défendeur doit « pouvoir être
regardée comme une « manifestation non équivoque » de la volonté de cet
Etat d’accepter de manière « volontaire, indiscutable » la compétence de
la Cour » (Activités armées sur le territoire du Congo (nouvelle requête :
2002) (République démocratique du Congo c. Rwanda), compétence et
recevabilité, arrêt, C.I.J. Recueil 2006, p. 18 ; voir également Détroit de
Corfou (Royaume-Uni c. Albanie), exception préliminaire, arrêt, 1948,
C.I.J. Recueil 1947-1948, p. 27 ; Application de la convention pour la pré-
vention et la répression du crime de génocide (Bosnie-Herzégovine c. You-
goslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 620-
621, par. 40 ; et Droits de minorités en Haute-Silésie (écoles minoritaires),
arrêt no 12, 1928, C.P.J.I. série A no 15, p. 24). Pour que la Cour soit
compétente sur la base d’un forum prorogatum, l’élément de consente-
ment doit être explicite ou pouvoir être clairement déduit de la conduite
pertinente de l’Etat (Anglo-Iranian Oil Co. (Royaume-Uni c. Iran),
exception préliminaire, arrêt, C.I.J. Recueil 1952, p. 113-114 ; voir égale-
ment Or monétaire pris à Rome en 1943 (Italie c. France, Royaume-Uni
et Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1954, p. 30).

   63. La Cour observe que c’est la première fois qu’elle est amenée à
trancher au fond un différend porté devant elle par une requête fondée
sur le paragraphe 5 de l’article 38 de son Règlement. Cette disposition a
été introduite par la Cour dans le Règlement en 1978. Il s’agissait de per-
mettre à un Etat qui entend fonder la compétence de la Cour pour
connaître d’une affaire sur un consentement non encore donné ou mani-
festé par un autre Etat de présenter une requête exposant ses demandes et
invitant ce dernier à consentir à ce que la Cour les examine, sans que soit
porté atteinte aux règles d’une bonne administration de la justice. Avant
cette revision, la Cour traitait ce type de requête comme toute autre
requête qui lui était adressée : le Greffe procédait aux notifications habi-
tuelles et l’« affaire » était inscrite au rôle général de la Cour. Elle ne pou-
vait être rayée du rôle que si l’Etat défendeur refusait de manière explicite
la compétence de la Cour pour en connaître. La Cour devait donc ins-
crire à son rôle des « affaires » à l’égard desquelles elle n’avait manifeste-
ment pas compétence et auxquelles il ne pouvait, de ce fait, être donné
aucune suite ; elle était amenée par conséquent à rendre des ordonnances
à seule fin de les rayer du rôle (voir Traitement en Hongrie d’un avion des
Etats-Unis d’Amérique et de son équipage (Etats-Unis d’Amérique c. Hon-
grie), ordonnance du 12 juillet 1954, C.I.J. Recueil 1954, p. 99 ; Traite-
ment en Hongrie d’un avion des Etats-Unis d’Amérique et de son équipage

31

205      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


(Etats-Unis d’Amérique c. Union des Républiques socialistes soviétiques),
ordonnance du 12 juillet 1954, C.I.J. Recueil 1954, p. 103 ; Incident aérien
du 10 mars 1953 (Etats-Unis d’Amérique c. Tchécoslovaquie), ordon-
nance du 14 mars 1956, C.I.J. Recueil 1956, p. 6 ; Antarctique (Royaume-
Uni c. Argentine), ordonnance du 16 mars 1956, C.I.J. Recueil 1956,
p. 12 ; Antarctique (Royaume Uni c. Chili), ordonnance du 16 mars 1956,
C.I.J. Recueil 1956, p. 15 ; Incident aérien du 7 octobre 1952 (Etats-Unis
d’Amérique c. Union des Républiques socialistes soviétiques), ordonnance
du 14 mars 1956, C.I.J. Recueil 1956, p. 9 ; Incident aérien du 4 sep-
tembre 1954 (Etats-Unis d’Amérique c. Union des Républiques socialistes
soviétiques), ordonnance du 9 décembre 1958, C.I.J. Recueil 1958, p. 158 ;
Incident aérien du 7 novembre 1954 (Etats-Unis d’Amérique c. Union des
Républiques socialistes soviétiques), ordonnance du 7 octobre 1959, C.I.J.
Recueil 1959, p. 276). Le paragraphe 5 de l’article 38 prévoit désormais,
d’une part, qu’aucune inscription au rôle général n’est opérée tant que
l’Etat contre lequel la requête est formée n’a pas accepté la compétence
de la Cour pour en connaître et, d’autre part, qu’à l’exception de la trans-
mission de la requête audit Etat aucun acte de procédure n’est effectué.
L’Etat qui est ainsi invité à consentir à la compétence de la Cour pour
trancher un différend a toute liberté de répondre comme il l’entend ; s’il
accepte la compétence de la Cour, il lui appartient, le cas échéant, de pré-
ciser les aspects du différend qu’il consent à soumettre au jugement de
celle-ci. Le caractère différé et ad hoc du consentement du défendeur, tel
qu’envisagé au paragraphe 5 de l’article 38 du Règlement, fait de la pro-
cédure qui y est organisée une modalité d’établissement d’un forum pro-
rogatum.
   64. Le paragraphe 5 de l’article 38 du Règlement doit par ailleurs être
lu et interprété à la lumière du paragraphe 2 du même article, ainsi
conçu : « La requête indique autant que possible les moyens de droit sur
lesquels le demandeur prétend fonder la compétence de la Cour ; elle in-
dique en outre la nature précise de la demande et contient un exposé suc-
cinct des faits et moyens sur lesquels cette demande repose. » L’expression
« autant que possible » figurant dans cette disposition a été introduite
dans le Règlement de la Cour permanente de Justice internationale
en 1936, aux fins précisément de préserver la possibilité pour la Cour
d’asseoir sa compétence par la voie du forum prorogatum (Actes et docu-
ments relatifs à l’organisation de la Cour : Préparation du Règlement du
11 mars 1936, C.P.J.I., série D, troisième addendum au no 2, p. 159-160).
Cette expression a été retenue dans le premier Règlement de la Cour
internationale de Justice en 1946 et y est demeurée jusqu’à aujourd’hui. A
l’évidence, la compétence de la Cour peut être fondée sur le forum pro-
rogatum selon des modalités diverses, que le paragraphe 5 de l’article 38
du Règlement n’épuise nullement. La Cour ajoutera que, si des doutes
ont pu exister à cet égard antérieurement, le libellé du paragraphe 2 de
l’article 38, depuis la revision du Règlement en 1978, exclut que la locu-
tion « autant que possible » puisse également s’appliquer à l’exposé de la
« nature précise de la demande » ou des « faits et moyens sur lesquels la

32

206       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


demande repose ». Appliquer ainsi cette locution ne serait en tout état de
cause pas compatible avec les motifs qui ont inspiré son insertion en 1936.
Aucun demandeur ne saurait se présenter devant la Cour sans être en
mesure d’indiquer dans sa requête l’Etat contre lequel la demande est for-
mée et l’objet du différend, ainsi que la nature précise de cette demande et
les faits et moyens sur lesquels cette dernière repose.

            3) La portée du consentement mutuel des Parties
   65. En la présente espèce, la France a, dans sa lettre d’acceptation
datée du 25 juillet 2006, expressément consenti à la compétence de la
Cour en application du paragraphe 5 de l’article 38 de son Règlement.
L’expression par la France de son consentement doit toutefois être lue en
conjonction avec la requête de Djibouti afin d’apprécier comme il convient
la portée du consentement donné par les Parties à la compétence de la
Cour et, partant, de parvenir à déterminer ce qui est commun dans
l’expression de leur consentement respectif.

a) La requête de Djibouti
   66. A la lumière de ce qui précède, la Cour examinera non seulement
les termes de l’acceptation de la France, mais aussi ceux de la requête de
Djibouti auxquels cette acceptation répond. C’est la seule manière de
déterminer comme il convient quelles sont les demandes à l’égard des-
quelles la France a accepté la compétence de la Cour. Ainsi que Djibouti
le reconnaît volontiers, lorsqu’un consentement est donné post hoc par un
Etat, il peut tout à fait n’être que partiel et, dès lors, limiter la compé-
tence de la Cour par rapport à ce qui avait été envisagé dans la requête.
La Cour examinera donc les différentes demandes formulées dans la
requête et recherchera dans quelle mesure le défendeur, dans sa lettre
du 25 juillet 2006, a accepté la compétence de la Cour pour en connaître.
   67. La France considère qu’elle a accepté la compétence de la Cour
pour connaître seulement de l’objet déclaré de l’affaire, lequel est énoncé
au paragraphe 2 de la requête, sous la rubrique « objet du différend », et
nulle part ailleurs. S’agissant de la détermination de l’objet du différend,
s’il est effectivement souhaitable que ce qui constitue cet objet pour le
demandeur soit indiqué sous une telle rubrique dans la requête, la Cour
doit néanmoins examiner cette dernière dans son ensemble.

  68. Au paragraphe 2 de sa requête, Djibouti expose l’« objet du diffé-
rend » comme suit :
         « L’objet du différend porte sur le refus des autorités gouverne-
      mentales et judiciaires françaises d’exécuter une commission roga-
      toire internationale concernant la transmission aux autorités judi-
      ciaires djiboutiennes du dossier relatif à la procédure d’information
      relative à l’Affaire contre X du chef d’assassinat sur la personne de
      Bernard Borrel et ce, en violation de la convention d’entraide judi-

33

207       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


      ciaire en matière pénale entre le Gouvernement de la République de
      Djibouti et le Gouvernement de la République française du 27 sep-
      tembre 1986, ainsi qu’en violation d’autres obligations internatio-
      nales pesant sur la République française envers la République de
      Djibouti. »
   69. Ni l’article 40 du Statut ni l’article 38 du Règlement n’assujettis-
sent la requête à des conditions de forme (par opposition à des conditions
de fond) particulières quant à la manière selon laquelle les éléments
qu’elle doit contenir sont à présenter. Dès lors, si la rubrique intitulée
« objet du différend » ne circonscrit pas entièrement l’étendue des ques-
tions que l’on entend porter devant la Cour, l’objet du différend peut
néanmoins être dégagé de la lecture de la requête dans son ensemble.

   70. Se prononçant sur cette question en l’affaire du Droit de passage
sur territoire indien (Portugal c. Inde), la Cour, appelée à déterminer
l’objet du différend, a indiqué qu’elle ne se cantonnerait pas à la formula-
tion employée par le demandeur. Elle a ensuite défini l’objet du différend
comme suit :
         « Un passage de la requête intitulé « objet du différend » a présenté
      cet objet comme l’opposition de vues surgie entre les deux Etats
      quand, en 1954, l’Inde s’est opposée à l’exercice du droit de passage
      du Portugal. Si tel était l’objet du différend soumis à la Cour, la
      contestation de compétence soulevée ne pourrait être retenue. Mais
      il résultait déjà de la requête et il a été amplement confirmé par la
      suite de la procédure, les conclusions des Parties et les déclarations
      faites à l’audience que le différend soumis à la Cour a un triple
      objet... » (Droit de passage sur territoire indien (Portugal c. Inde),
      fond, arrêt, C.I.J. Recueil 1960, p. 33.)

La Cour a donc clairement indiqué que l’objet du différend ne devait pas
être déterminé exclusivement par référence aux questions énoncées dans
la rubrique correspondante de la requête.

                                      *
   71. Le paragraphe 2 de la requête de Djibouti, intitulé « objet du dif-
férend » (voir paragraphe 68 ci-dessus), vise la (non-)transmission à Dji-
bouti du dossier de l’affaire Borrel. Ce paragraphe ne mentionne aucune
autre question que Djibouti entend également porter devant la Cour, à
savoir les différentes convocations adressées au président de Djibouti et à
deux hauts fonctionnaires djiboutiens. Naturellement, ledit paragraphe
ne fait référence ni à la convocation adressée au président de Djibouti le
14 février 2007 ni aux mandats d’arrêt délivrés à l’encontre des deux fonc-
tionnaires précités le 27 septembre 2006, événements postérieurs au dépôt
de la requête.
   72. Un examen plus approfondi de la requête révèle par ailleurs que,

34

208       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


sous les rubriques « moyens de droit » et « nature de la demande », Dji-
bouti mentionne en revanche les convocations antérieures au dépôt de la
requête et sollicite des remèdes spécifiques, dans la mesure où il considère
qu’elles constituent des violations du droit international.
  73. Sous la rubrique « moyens de droit », Djibouti fait ainsi état, à l’ali-
néa c) du paragraphe 3 de sa requête, de la
      « violation par la République française de l’obligation, découlant des
      principes établis du droit international général et coutumier, de pré-
      venir les atteintes à la personne, la liberté ou la dignité d’une per-
      sonne jouissant d’une protection internationale, que ce soit un chef
      d’Etat ou tout représentant, fonctionnaire ou personnalité officielle
      d’un Etat ».
  74. Puis, sous la rubrique « nature de la demande » (paragraphe 4 de la
requête), Djibouti prie la Cour de dire et juger :
      « e) que la République française a l’obligation juridique interna-
            tionale de veiller à ce que le chef d’Etat de la République
            de Djibouti en tant que chef d’Etat étranger ne soit pas
            l’objet d’offenses et d’atteintes à sa dignité sur le territoire
            français ;
        f) que la République française a l’obligation juridique de veiller
           scrupuleusement au respect, au regard de la République de
           Djibouti, des principes et règles relatifs aux privilèges, préro-
           gatives et immunités diplomatiques tels que reflétés dans la
           convention de Vienne du 18 avril 1961 sur les relations
           diplomatiques ;
           . . . . . . . . . . . . . . . . . . . . . . . . . . .
       h) que la République française est tenue de mettre fin immédiate-
           ment à la violation des obligations susmentionnées, et qu’à ce
           titre elle doit notamment :
           . . . . . . . . . . . . . . . . . . . . . . . . . . .
           ii) retirer et mettre à néant les convocations en qualité de
               témoins assistés du chef d’Etat de la République de Djibouti
               et de ressortissants djiboutiens jouissant d’une protection
               internationale pour subornation de témoins dans l’Affaire
               contre X du chef d’assassinat sur la personne de Bernard
               Borrel ».
   75. La Cour observe que, en dépit d’une description sommaire de
l’objet du différend au paragraphe 2 de la requête, celle-ci, prise dans
son ensemble, a un objet plus large qui inclut la convocation adressée
au président de Djibouti le 17 mai 2005 et celles adressées à d’autres
responsables djiboutiens les 3 et 4 novembre 2004. Elle reviendra plus
loin sur la convocation ultérieure adressée au président de Djibouti ainsi
que sur les mandats d’arrêt décernés à l’encontre des autres responsables
djiboutiens.

35

209       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


b) La réponse de la France à la requête
  76. La Cour examinera maintenant, à la lumière du contenu de la
requête de Djibouti, la lettre, datée du 25 juillet 2006 et reçue au Greffe le
9 août 2006, par laquelle la France lui a fait savoir qu’elle acceptait sa
compétence aux conditions qui y sont indiquées.
  77. Les passages pertinents de la réponse de la France à la requête de
Djibouti sont reproduits ci-dessous dans leur intégralité :
         « J’ai l’honneur de vous faire connaître que la République fran-
      çaise accepte la compétence de la Cour pour connaître de la requête
      en application et sur le seul fondement de l’article 38, paragraphe 5,
      [du Règlement] susmentionné.
         La présente acceptation de la compétence de la Cour ne vaut
      qu’aux fins de l’affaire, au sens de l’article 38, paragraphe 5 précité,
      c’est-à-dire pour le différend qui fait l’objet de la requête et dans les
      strictes limites des demandes formulées dans celle-ci par la Républi-
      que de Djibouti. »
  78. Cette réponse à la requête de Djibouti a un double objet : en pre-
mier lieu, conférer compétence à la Cour pour connaître de la requête de
Djibouti ; et, en second lieu, s’assurer que seul le différend objet de la
requête, à l’exclusion de tout autre, soit examiné par la Cour.

   79. Ce qu’aucune des Parties ne conteste, c’est que les demandes rela-
tives à la commission rogatoire de Djibouti en date du 3 novembre 2004,
et donc, en particulier, au respect de la convention d’entraide judiciaire
en matière pénale de 1986, relèvent de la compétence de la Cour. La
requête de Djibouti et la réponse de la France convergent sur ce point.
Il reste cependant à déterminer si une telle convergence existe égale-
ment en ce qui concerne les demandes relatives aux convocations adres-
sées par la France au président de Djibouti, au procureur de la Répu-
blique de Djibouti et au chef de la sécurité nationale djiboutienne,
ainsi qu’aux mandats d’arrêt délivrés à l’encontre de ces deux derniers
responsables.

c) Les conclusions de la Cour
   80. La Cour doit donc décider tout d’abord s’il ressort de la requête et
de la réponse de la France à cette dernière, en date du 25 juillet 2006, que
les demandes relatives à la convocation adressée au président de Djibouti
le 17 mai 2005, ainsi qu’à celles adressées au chef de la sécurité nationale
et au procureur de la République de Djibouti les 3 et 4 novembre 2004,
respectivement, et le 17 juin 2005 relèvent de sa compétence.

   81. La réponse, par laquelle la France a accepté la compétence de la
Cour, a permis qu’une procédure contentieuse soit engagée devant celle-
ci, sur la base de la requête de Djibouti. Dès réception de cette réponse,
l’affaire a été inscrite au rôle général de la Cour. Il est clair que, au vu de

36

210      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


la requête de Djibouti, la France pouvait choisir soit d’accepter la com-
pétence de la Cour également à l’égard des prétendues violations des pri-
vilèges et immunités dus selon Djibouti à son chef de l’Etat et à certains
de ses hauts fonctionnaires, soit de refuser la compétence de la Cour sur
ces points. La question qui se pose est donc de savoir ce que la France a
décidé à ce sujet.
   82. La France affirme que son consentement ne vaut que pour l’« objet
du différend » tel qu’énoncé sous cette rubrique au paragraphe 2 de la
requête, ce qui revient à dire qu’elle n’aurait consenti à conférer compé-
tence à la Cour que pour connaître de la demande de Djibouti relative à
la commission rogatoire.
   83. La Cour estime cependant que la simple lecture de la lettre que la
France lui a adressée révèle que le consentement du défendeur, du fait des
termes que celui-ci a employés, n’est pas circonscrit au seul « objet du dif-
férend » tel qu’énoncé au paragraphe 2 de la requête.
   Premièrement, ainsi qu’il a été relevé plus haut, il ressort de la requête,
lue dans son ensemble, que l’objet du différend est plus large que celui
qui est exposé au paragraphe 2. En outre, les expressions « objet de la
requête » — que la France emploie dans sa lettre d’acceptation — et
« objet du différend » ne sont pas équivalentes. Aussi, selon son sens ordi-
naire, le terme « requête » employé dans la lettre d’acceptation doit-il être
entendu comme désignant l’intégralité de la requête. Enfin, rien dans la
lettre d’acceptation de la France ne laisse entendre qu’elle souhaitait limi-
ter, comme elle aurait pu le faire, la portée de son consentement à un
aspect particulier de la requête. En faisant figurer dans sa lettre le membre
de phrase « pour le différend qui fait l’objet de la requête et dans les
strictes limites des demandes formulées dans celle-ci » (les italiques sont
de la Cour), la France a entendu empêcher Djibouti de présenter, à un
stade ultérieur de la procédure, des demandes qui, bien que pouvant ren-
trer dans l’objet du litige, auraient été nouvelles. S’agissant de l’emploi,
dans le membre de phrase considéré, de la conjonction de coordination
« et », la France a présenté divers arguments pour démontrer que les mots
utilisés dans la lettre ont été « soigneusement pesés ». Dans ces circons-
tances, la Cour estime que la France, qui avait une parfaite connaissance
des demandes formulées par Djibouti dans sa requête, n’a pas cherché,
lorsqu’elle a adressé sa lettre du 25 juillet 2006 à la Cour, à exclure de la
compétence de la Cour certains aspects du différend faisant l’objet de la
requête.
   84. S’agissant de la compétence ratione materiae, la Cour estime que
les demandes relatives aux deux questions auxquelles il est fait référence
dans la requête de Djibouti, à savoir le refus de la France d’exécuter la
commission rogatoire de Djibouti et les différentes convocations adres-
sées par les autorités judiciaires françaises, d’une part au président de
Djibouti le 17 mai 2005, et d’autre part à deux hauts fonctionnaires
djiboutiens les 3 et 4 novembre 2004 et 17 juin 2005, relèvent de sa
compétence.
   85. La Cour examinera maintenant la question de sa compétence à

37

211       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


l’égard de la convocation à témoigner adressée en 2007 au président de
Djibouti et des mandats d’arrêt délivrés en 2006 à l’encontre des hauts
fonctionnaires djiboutiens. Elle rappellera que, dans son mémoire, Dji-
bouti n’avait pas traité cette question. A l’audience, Djibouti a contesté
que ses demandes fondées sur les violations des immunités internatio-
nales intervenues après le 9 janvier 2006 (date du dépôt de la requête)
fussent, comme le prétend la France, irrecevables ; il a fait valoir qu’il
s’était réservé le droit, dans sa requête, de « modifier et de compléter la
présente requête ». Il a observé que les demandes fondées sur des viola-
tions du droit international en matière d’immunités survenues postérieu-
rement au 9 janvier 2006 ne sont pas « nouvelle[s] et extrinsèque[s] par
rapport aux demandes initiales » et qu’« elles se rapportent toutes à celles
formulées dans la requête et se fondent sur les mêmes moyens de droit ».
Ces demandes ne transformeraient pas l’objet du différend tel qu’il a été
originellement soumis à la Cour, ni ne l’étendraient. Djibouti prétend que
les violations en question ne se seraient pas produites si la France s’était
acquittée des obligations auxquelles la requête se réfère, et s’appuie à cet
effet sur la jurisprudence de la Cour (Compétence en matière de pêcheries
(République fédérale d’Allemagne c. Islande), fond, arrêt, C.I.J. Recueil
1974, p. 203). Lesdites violations constitueraient ainsi « un seul fait illicite
continu ».
   86. La Cour rappellera également l’argument de la France selon lequel,
même dans l’hypothèse où la Cour s’estimerait compétente pour connaî-
tre en principe des violations alléguées en matière de prévention des
atteintes à la personne, à la liberté ou à la dignité des personnes jouissant
d’une protection internationale, cette compétence ne pourrait s’exercer à
l’égard de faits survenus postérieurement au dépôt de la requête. Il en
irait ainsi de l’invitation à déposer adressée au président djiboutien le
14 février 2007 et des mandats d’arrêt délivrés le 27 septembre 2006
à l’encontre du chef de la sécurité nationale et du procureur de la Répu-
blique de Djibouti dans le cadre de la procédure ouverte du chef de
subornation de témoins (voir paragraphe 35 ci-dessus). A ce sujet, la
France rejette la thèse du demandeur, qui aboutit selon elle à l’élargis-
sement progressif de la juridiction de la Cour de manière incompatible
avec le principe du consensualisme.
   87. Bien que la Cour n’ait pas jugé que le consentement de la France
était limité au contenu du paragraphe 2 de la requête de Djibouti, il res-
sort clairement de la lettre de la France que son consentement ne s’étend
pas au-delà de ce que contient ladite requête. Là où la compétence est
fondée sur le forum prorogatum, une attention toute particulière doit être
portée à l’étendue du consentement tel qu’il est circonscrit par l’Etat
défendeur. Les mandats d’arrêt à l’encontre de deux hauts fonctionnaires
djiboutiens ayant été délivrés postérieurement au dépôt de la requête de
Djibouti, ils ne sont mentionnés nulle part dans celle-ci. Lorsque la Cour
a examiné la question de sa compétence à l’égard de faits ou d’événe-
ments postérieurs au dépôt de la requête, elle a souligné la nécessité de
déterminer si ceux-ci se rapportaient aux faits ou événements relevant

38

212      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


déjà de sa compétence et si leur prise en considération aurait pour effet de
transformer la « nature du différend » (voir Compétence en matière de
pêcheries (République fédérale d’Allemagne c. Islande), fond, arrêt,
C.I.J. Recueil 1974, p. 203, par. 72 ; LaGrand (Allemagne c. Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 2001, p. 483-484, par. 45 ; voir aussi
Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1992, p. 264-267, par. 69-70 ; et Man-
dat d’arrêt du 11 avril 2000 (République démocratique du Congo c. Bel-
gique), arrêt, C.I.J. Recueil 2002, p. 16, par. 36).
   88. Dans aucune de ces affaires la compétence de la Cour n’était fon-
dée sur un forum prorogatum. Dans la présente espèce, où tel est le fon-
dement de sa compétence, la Cour est d’avis qu’il n’est pas pertinent de
savoir si les éléments postérieurs en question « dépassent l’objet déclaré
de [l]a requête » (comme l’a fait valoir la France, argument auquel Dji-
bouti a répondu en renvoyant à la jurisprudence de la Cour concernant la
faculté de modifier des conclusions). En ce qui concerne les mandats
d’arrêt délivrés à l’encontre des hauts fonctionnaires djiboutiens, ce qui
est décisif, selon la Cour, pour répondre à la question de savoir si elle est
compétente pour connaître des demandes relatives à ces mandats n’est
pas sa jurisprudence relative aux notions de « continuité » et de
« connexité », qui constituent des critères pertinents pour déterminer les
limites ratione temporis de sa compétence, mais ce que la France a
expressément accepté dans sa lettre du 25 juillet 2006. Sur ce point, la
France précise que son consentement ne vaut « qu’aux fins de l’affaire »,
c’est-à-dire « pour le différend qui fait l’objet de la requête et dans les
strictes limites des demandes formulées dans celle-ci par la République de
Djibouti ».
   Comme cela a déjà été mentionné, on ne trouve dans la requête de Dji-
bouti aucune demande portant sur les mandats d’arrêt. Bien que ces
mandats d’arrêt puissent être perçus comme un moyen d’exécuter les
convocations à témoigner, ils représentent de nouveaux actes juridiques
au sujet desquels la France ne peut être considérée comme ayant accepté
implicitement la compétence de la Cour. Par conséquent, les demandes
relatives aux mandats d’arrêt concernent des questions qui n’entrent pas
dans le champ de la compétence ratione materiae de la Cour. Etant par-
venue à cette conclusion, la Cour n’est pas tenue de se prononcer sur la
question de savoir si ces demandes découlaient ou non directement de
questions en litige au moment du dépôt de la requête.
   89. La Cour examinera maintenant l’allégation du défendeur relative
à la convocation (l’invitation) adressée au président de Djibouti le 14 fé-
vrier 2007.
   90. En l’espèce, la France a, selon la procédure prévue au para-
graphe 5 de l’article 38 du Règlement, accepté la compétence de la
Cour pour statuer sur les demandes formulées dans la requête de Dji-
bouti, déposée le 9 janvier 2006. La Cour examinera à présent ce que cela
implique pour la convocation du 14 février 2007, c’est-à-dire un évé-
nement survenu après le 9 janvier 2006.

39

213       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


  91. Une convocation initiale avait été transmise par télécopie au
président de Djibouti le 17 mai 2005, à l’ambassade de Djibouti à
Paris, alors qu’il était en visite officielle en France. Cette convocation
a été rejetée par Djibouti, pour des raisons de forme et de fond. La
seconde convocation a été adressée le 14 février 2007 : elle portait
sur la même affaire, l’invitation émanant du même juge, et concernait la
même question juridique ; mais elle respectait cette fois la forme
requise en droit français. La convocation adressée le 14 février 2007
au président de la République de Djibouti n’était qu’une simple
répétition de la précédente, quoique la forme en eût été rectifiée.
Il apparaît dès lors qu’il s’agissait en substance de la même
convocation.
  92. La Cour doit rechercher si la seconde convocation relève du consen-
tement mutuel tel que formulé dans la requête de Djibouti et dans la
réponse de la France.
  93. Djibouti énonce les moyens de droit sur lesquels il fonde sa requête
au paragraphe 3 de celle-ci. Suivant cet énoncé, la requête est notamment
fondée sur :

      « c) [la] violation par la République française de l’obligation, décou-
           lant des principes établis du droit international général et cou-
           tumier, de prévenir les atteintes à la personne, la liberté ou la
           dignité d’une personne jouissant d’une protection internatio-
           nale, que ce soit un chef d’Etat ou tout représentant, fonction-
           naire ou personnalité officielle d’un Etat ».

   Ce moyen de droit, qui a trait à la demande de Djibouti relative aux
convocations à témoigner, fait expressément référence aux atteintes por-
tées à la personne d’un chef d’Etat et couvre, de ce fait, la convocation
adressée au chef de l’Etat djiboutien en 2005.
   94. La réponse française à la requête de Djibouti, comme cela a été
mentionné plus haut, a été formulée afin de limiter le champ d’applica-
tion de la compétence de la Cour. La lettre d’acceptation de la France ne
contient cependant pas de restriction temporelle ; en revanche, il y est pré-
cisé que la France a accepté la compétence de la Cour pour ce qui est des
« demandes formulées » dans la requête de Djibouti.
   95. Sur la base de son examen de la requête de Djibouti et de la
réponse de la France, la Cour parvient à la conclusion que les Parties ont
accepté sa compétence pour connaître de la convocation adressée au pré-
sident de Djibouti le 17 mai 2005. Comme elle l’a indiqué plus haut
(paragraphe 91), la Cour estime, s’agissant de la convocation envoyée au
président le 14 février 2007, qu’il s’agit en substance de la même convoca-
tion, répétant simplement la précédente. La Cour conclut donc qu’elle a
compétence pour examiner ces deux convocations.


                                    * * *
40

214      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


  III. LA VIOLATION ALLÉGUÉE DU TRAITÉ D’AMITIÉ ET DE COOPÉRATION
            ENTRE LA FRANCE ET DJIBOUTI DU 27 JUIN 1977


   96. Le traité d’amitié et de coopération entre la France et Djibouti a
été signé le 27 juin 1977, date à laquelle Djibouti accéda à l’indépen-
dance. Il a été ensuite ratifié par les parties et est entré en vigueur le
31 octobre 1982 (Nations Unies, Recueil des traités, vol. 1482, p. 194).

   Djibouti soutient que la France a violé l’obligation générale de coopé-
ration prévue par le traité d’amitié et de coopération en ne coopérant pas
avec lui dans le cadre de la procédure d’information judiciaire relative à
l’affaire Borrel, en portant atteinte à la dignité et à l’honneur du chef de
l’Etat djiboutien et d’autres autorités djiboutiennes, et en agissant ainsi
au mépris des principes d’égalité, de respect mutuel et de paix énoncés à
l’article premier du traité.
   97. Dans le préambule du traité, les présidents des deux Etats expri-
ment leur désir « de développer et renforcer les liens d’amitié entre leurs
deux pays, et la coopération entre la République française et la Républi-
que de Djibouti dans les domaines politique, militaire, économique,
monétaire, culturel, social et technique ». A l’article premier du traité, les
parties « décident de fonder les relations de leurs deux pays sur l’égalité, le
respect mutuel et la paix » ; l’article 2 fait état de leur « ferme volonté de
préserver et raffermir » l’amitié et la coopération existant entre leurs deux
pays, d’œuvrer au renforcement de la paix et de la sécurité, ainsi que de
« favoriser toute coopération internationale visant à promouvoir la paix
et le progrès culturel, économique et social ». Le premier paragraphe de
l’article 3 comporte une obligation de concertation en vue de garantir la
stabilité de la monnaie de Djibouti, tandis que le second contient des enga-
gements relatifs au développement économique des deux pays. L’article 4
porte sur la coopération « dans les domaines de la culture, des sciences,
de la technique et de l’éducation ». A l’article 5, les parties s’engagent
à favoriser la coopération, les échanges d’expériences et d’information
entre leurs « organismes nationaux publics et privés » et entre leurs « ins-
titutions économiques, sociales et culturelles ». L’article 6 prévoit l’éta-
blissement d’une « commission franco-djiboutienne de coopération », dont
le fonctionnement est régi par les dispositions de l’article 7 du traité. La
commission est chargée de « veiller à la mise en œuvre des principes et à la
poursuite des objectifs définis dans le ... traité et dans les conventions et
accords particuliers passés entre les deux gouvernements » ; sa compé-
tence s’étend à « [t]outes les relations de coopération ainsi qu[’à] l’applica-
tion des différents accords conclus entre les deux Etats ».
   98. Se référant à l’affaire des Plates-formes pétrolières (République
islamique d’Iran c. Etats-Unis d’Amérique) (C.I.J. Recueil 1996 (II),
p. 814, par. 28), Djibouti soutient que l’article premier du traité doit être
considéré comme « fixant un objectif à la lumière duquel les autres dis-
positions du traité doivent être interprétées et appliquées ». Selon Dji-
bouti, l’obligation générale de coopération découlerait de l’objet et du

41

215       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


but du traité interprété à la lumière de ses articles premier, 2 et 4, et de
son préambule. Djibouti allègue également que l’objectif des Parties,
lorsqu’elles ont choisi d’exprimer ces obligations sous la forme d’un
traité, était de se lier « au moyen d’un véritable engagement juridique
déclenchant tous les effets d’un authentique accord international ». Dji-
bouti note à ce propos que la majorité des dispositions du traité (arti-
cles premier à 5) sont libellées en termes d’obligations ; selon lui, que le
traité ait été ratifié par le président de la République française sans auto-
risation parlementaire « ne change rien au fait qu’il consacre des obliga-
tions de nature juridique ».
   99. Djibouti fait valoir que l’obligation générale de coopération pré-
vue par le traité a un caractère synallagmatique et qu’il s’y est conformé
en faisant preuve d’un « esprit de collaboration exemplaire » et en
déployant de bonne foi tous les efforts possibles afin de faire la lumière
sur l’affaire Borrel. La France, en revanche, aurait violé les obligations de
réciprocité et de bonne foi lui incombant en matière de coopération.
   100. Djibouti soutient également que, outre l’obligation générale de
coopération, le traité prescrit des obligations spécifiques de coopérer dans
tous les domaines visés par ses dispositions de manière indicative et non
pas exhaustive. Djibouti prétend en conséquence que la coopération judi-
ciaire en matière pénale relève des engagements découlant des articles 3 et
5 du traité. S’appuyant sur l’article 6 du traité, Djibouti affirme que
celui-ci
      « « chapeaute » tous les autres accords bilatéraux successifs, dont la
      convention de 1986, et doit être observé dans tous les domaines dont
      ceux-ci s’occupent. Autrement dit, tous ces accords postérieurs à
      1977 doivent être interprétés et appliqués à la lumière de l’objet et du
      but du traité de 1977 et des engagements en matière de coopération
      qui en découlent. »
Djibouti en déduit que toute violation grave d’un accord spécifique pos-
térieur, tel que la convention de 1986, se traduirait automatiquement et
simultanément par la violation du traité.
   101. La France soutient que toute interprétation du traité aboutissant
à la reconnaissance de l’existence d’une obligation générale de coopéra-
tion qui lui serait juridiquement opposable dans l’exécution de la com-
mission rogatoire internationale irait non seulement à l’encontre des
termes du traité, mais aussi de son objet, de son but, de son contexte
et de la volonté des parties. Se fondant sur les principes d’interprétation
dégagés par la Cour dans le cas d’autres traités d’amitié et se référant
aux affaires des Plates-formes pétrolières (République islamique d’Iran
c. Etats-Unis d’Amérique) (C.I.J. Recueil 1996 (II), p. 814, par. 28) et
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’Amérique) (C.I.J. Recueil 1986, p. 137,
par. 273), la France souligne notamment que l’article premier du traité ne
fait que poser de grands principes, que l’article 2 exprime une volonté
commune de poursuivre certains objectifs qui ne peuvent constituer des

42

216       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


obligations juridiques, et que les obligations juridiques que le traité
contient par ailleurs (articles 3 et 4) sont sans rapport avec la coopération
judiciaire en matière pénale. En ce qui concerne l’article 5, la France
remarque que son libellé ne traduit qu’une obligation de comportement
« assez lâche », que les autorités judiciaires n’y sont pas visées et que le
domaine de cet article « ne peut s’étendre au-delà du domaine du traité
lui-même », qui ne vise pas la coopération judiciaire. La France ajoute
que son interprétation du traité est étayée par le fait que celui-ci a été
ratifié par le président de la République sans autorisation parlementaire ;
or, s’il avait — à l’instar de la convention de 1986 — comporté des obli-
gations juridiques précises, une telle autorisation aurait été requise par
l’article 53 de la Constitution française.
   102. La France conteste par ailleurs que l’article 6 « chapeaute » tous
les autres accords bilatéraux, notant en particulier que ni les dispositions
du traité ni celles de la convention de 1986 n’établissent de lien juridique
entre les deux instruments. De ce fait, aucune violation de la convention
de 1986 ne pourrait avoir d’effet au titre du traité de 1977.
   103. La France en déduit que les principes énoncés dans le traité de
1977 ne peuvent en eux-mêmes « être à l’origine d’une violation du droit
international ». Elle soutient enfin que le rattachement des principes de
bonne foi et de réciprocité au traité est artificiel, sur le plan formel, et que
ces principes doivent être appréciés en relation avec des obligations pré-
cises qui figurent, selon la requête, dans la convention de 1986, et non
dans le traité de 1977. La France renvoie ainsi l’examen de la question de
la réciprocité à l’analyse des violations de la convention de 1986 alléguées
par Djibouti.
   104. La Cour relève que, en dépit de l’intention générale de promou-
voir le respect mutuel énoncée à l’article premier du traité de 1977, l’objet
principal du traité est le développement de la coopération dans les do-
maines économique, monétaire, social et culturel. Les dispositions de fond
du traité sont libellées en termes d’objectifs à atteindre, d’amitié à encou-
rager et de bonne volonté à développer. Mais, si elles renvoient à la réalisa-
tion d’aspirations, elles n’en sont pas pour autant vides de contenu juri-
dique. Les obligations mutuelles prévues par le traité sont des obligations
juridiques, exprimées sous la forme d’obligations de comportement
— en l’occurrence d’obligations de coopérer —, de caractère vague
et général, qui imposent aux parties d’œuvrer en vue d’atteindre certains
objectifs, lesquels sont définis comme des avancées dans des domaines
donnés, ainsi qu’en matière de paix et de sécurité ; certaines procédures et
certains arrangements institutionnels doivent leur permettre d’atteindre
ces objectifs. Que la France ait ratifié le traité sans juger nécessaire de le
soumettre à l’approbation parlementaire ne change rien au fait que ledit
traité crée des obligations juridiques qui relèvent de la catégorie définie
ci-dessus.
   105. L’entraide judiciaire en matière pénale, question qui fait l’objet de
la convention de 1986, n’est pas mentionnée parmi les domaines de coo-
pération énumérés dans le traité d’amitié de 1977. La coopération judi-

43

217       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


ciaire n’est ainsi pas visée par les engagements et les procédures régis par
le paragraphe 2 de l’article 3 et les articles 5 et 6 du traité. Se pose donc
la question de savoir si ce traité peut avoir un effet juridique sur la
convention de 1986, alors même que celle-ci porte sur un type de coopé-
ration qui n’y est pas envisagé.
   106. De l’avis du demandeur, une relation de cette nature existe entre
les deux instruments à un double titre : premièrement, la conven-
tion d’entraide judiciaire de 1986 doit être interprétée à la lumière
des liens d’amitié existant entre les Etats qui y sont parties et, deuxième-
ment, toute violation « grave » de la convention de 1986 doit être consi-
dérée comme constituant un manquement « majeur » au traité d’amitié
de 1977.
   107. La Cour a été amenée à examiner des questions semblables dans
deux précédentes affaires. En l’affaire des Activités militaires et parami-
litaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), au stade du fond, elle fut ainsi appelée à se prononcer sur le sens
et la portée d’un traité d’amitié, de commerce et de navigation conclu
en 1956 entre les deux Etats. Elle statua en ces termes :
         « [L]a Cour est priée de dire qu’un Etat qui a conclu un traité
      d’amitié s’oblige par celui-ci, aussi longtemps qu’il reste en vigueur,
      à s’abstenir de tout acte envers l’autre partie qui puisse être consi-
      déré comme inamical, même s’il ne viole pas en lui-même une obliga-
      tion internationale. Un tel engagement pourrait, bien entendu, être
      expressément stipulé dans un traité ou même paraître découler néces-
      sairement de son texte : mais, dans le cadre du droit international
      coutumier, il n’est pas évident que la pratique effective des Etats
      témoigne de l’existence d’une règle d’une aussi vaste portée. Même
      lorsqu’un traité d’amitié est en cause, il doit nécessairement exister
      une distinction entre la grande catégorie des actes inamicaux et la
      catégorie plus étroite d’actes tendant à faire échouer le but et l’objet
      du traité. Ce but et cet objet sont de manifester une amitié effective
      dans les domaines précis prévus par le traité, et non une amitié en un
      sens vague et général. » (Fond, arrêt, C.I.J. Recueil 1986, p. 136-137,
      par. 273.)
La Cour estima ainsi que, si l’article premier du traité conclu entre les
Etats-Unis et le Nicaragua créait bien une obligation générale de se com-
porter envers l’autre partie de manière amicale, cette obligation ne s’éten-
dait pas à l’ensemble des relations entre les parties, mais se limitait aux
domaines précis régis par le traité.
   108. De la même manière, dans sa décision préliminaire sur la compé-
tence en l’affaire des Plates-formes pétrolières (République islamique
d’Iran c. Etats-Unis d’Amérique), la Cour fut appelée à interpréter l’ar-
ticle premier du traité d’amitié, de commerce et de droits consulaires
conclu en 1955 entre l’Iran et les Etats-Unis, qui disposait : « Il y aura
paix stable et durable et amitié sincère » entre les deux Etats. L’Iran sou-
tenait que cet article imposait aux parties une obligation positive, alors

44

218       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


que, pour les Etats-Unis, l’article premier ne faisait qu’exprimer des aspi-
rations.
   109. La Cour entreprit là encore de replacer dans son contexte la
clause générale énoncée à l’article premier. Elle considéra « qu’une for-
mulation aussi générale ne [pouvait] être interprétée indépendamment de
l’objet et du but du traité dans lequel elle [était] insérée » (Plates-formes
pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 813, par. 27).
Elle souligna ceci :
        « L’article premier ne saurait ... être interprété comme incorporant
      dans le traité l’ensemble des dispositions du droit international
      concernant de telles relations... Par voie de conséquence, l’article
      premier doit être regardé comme fixant un objectif à la lumière
      duquel les autres dispositions du traité doivent être interprétées et
      appliquées. » (Ibid., p. 814, par. 28.)
Dans ce contexte, la Cour conclut que
      « l’objectif de paix et d’amitié proclamé à l’article premier du traité
      de 1955 [était] de nature à éclairer l’interprétation des autres dispo-
      sitions du traité... L’article premier n’est ainsi pas sans portée juri-
      dique pour une telle interprétation, mais il ne saurait, pris isolément,
      fonder la compétence de la Cour. » (Ibid., p. 815, par. 31.)

   110. La Cour fait observer que, si, dans l’affaire des Plates-formes
pétrolières, la question qu’elle était appelée à trancher était celle de savoir
comment interpréter les dispositions d’un traité à la lumière de la clause
générale contenue dans l’article premier de ce même traité, elle consiste,
en l’espèce, à décider si le traité de 1977 peut avoir une incidence sur des
obligations énoncées dans un autre traité (à savoir les obligations prévues
par la convention de 1986). Cette question ne s’était posée dans aucune
des deux affaires mentionnées plus haut. Conformément aux conclusions
de la Cour dans les affaires des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci et des Plates-formes pétrolières, les principes
énoncés d’un commun accord par Djibouti et par la France aux arti-
cles premier et 2 du traité de 1977 peuvent apporter un éclairage sur
l’interprétation qu’appellent les autres dispositions de ce même traité. La
question de savoir si ces principes peuvent également influer sur l’inter-
prétation et l’application d’obligations (à savoir celles énoncées dans la
convention de 1986) dont le traité de 1977 ne fait pas état demeure en
revanche à trancher.
   111. Au regard de la jurisprudence mentionnée ci-dessus, la Cour
pourrait répondre à cette question par l’affirmative si la convention
de 1986 visait expressément la coopération dans un domaine qu’aurait
spécifié au préalable le traité de 1977. Or, tel n’est pas le cas : le champ de
coopération prévu par le traité ne couvre pas le domaine judiciaire.


45

219      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


   112. De l’avis de la Cour, le paragraphe 3 de l’article 31 de la conven-
tion de Vienne sur le droit des traités du 23 mai 1969 est pertinent à cet
égard. Cette disposition énonce que, aux fins de l’interprétation d’un
traité, « [i]l sera tenu compte, en même temps que du contexte : ... c) de
toute règle pertinente de droit international applicable dans les relations
entre les parties ». Elle doit être considérée comme une codification du
droit international coutumier (voir Ile de Kasikili/Sedudu (Botswana/Na-
mibie), arrêt, C.I.J. Recueil 1999 (II), p. 1075, par. 18) et, partant, elle
s’applique aux relations conventionnelles entre Djibouti et la France exa-
minées en l’espèce en dépit du fait que ni l’un ni l’autre ne sont parties à
la convention de Vienne.
   113. Les dispositions du traité d’amitié et de coopération de 1977 sont
des « règle[s] pertinente[s] » au sens de l’alinéa c) du paragraphe 3 de
l’article 31 de la convention de Vienne. Il en est ainsi en dépit du fait
qu’elles sont formulées d’une manière large et générale, dans la mesure
où elles expriment des aspirations. Conformément à la plus fondamentale
de ces règles, les relations entre les deux pays doivent être régies par les
principes d’égalité et de respect mutuel, et la coopération et l’amitié doi-
vent être préservées et renforcées. Bien que ceci ne donne pas d’indication
précise en ce qui concerne l’application concrète de la convention de
1986, cette dernière n’en doit pas moins être interprétée et appliquée
d’une manière qui prenne en considération l’amitié et la coopération
posées par la France et par Djibouti comme constituant le fondement de
leurs relations mutuelles dans le traité de 1977.
   114. La Cour reconnaît donc que le traité d’amitié et de coopération
de 1977 a une certaine incidence sur l’interprétation et l’application de la
convention d’entraide judiciaire en matière pénale de 1986. Mais là
s’arrête, en termes juridiques, la relation entre les deux instruments. Une
interprétation de la convention de 1986 prenant dûment en compte
l’esprit d’amitié et de coopération mentionné dans le traité de 1977 ne
saurait priver une partie à la convention de la possibilité d’en invoquer
une clause autorisant, dans certaines circonstances, la non-exécution de
l’une des obligations qu’elle impose. La Cour ne peut donc faire siennes
les conclusions de plus ample portée avancées par le demandeur quant à
l’effet du traité de 1977 sur la convention de 1986.


                                  * * *

 IV. LA VIOLATION ALLÉGUÉE DE LA CONVENTION D’ENTRAIDE JUDICIAIRE
          EN MATIÈRE PÉNALE ENTRE LA FRANCE ET DJIBOUTI
                       DU 27 SEPTEMBRE 1986


   115. La requête déposée par Djibouti le 9 janvier 2006 porte par
ailleurs sur la violation alléguée de la convention d’entraide judiciaire en
matière pénale signée le 27 septembre 1986 entre la France et Djibouti, et

46

220       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


entrée en vigueur entre les deux Etats le 1er août 1992 (Nations Unies,
Recueil des traités, vol. 1695, p. 298). La violation de cette convention
serait constituée par le refus de la France d’exécuter la commission
rogatoire décernée le 3 novembre 2004 par les autorités judiciaires
djiboutiennes.
   Djibouti a tout d’abord allégué que, selon l’article premier de la
convention, la France est tenue d’exécuter la commission rogatoire inter-
nationale. Il a ajouté en deuxième lieu que la France s’est engagée à
procéder à cette exécution en janvier 2005 et qu’elle n’a pas respecté
cet engagement. Enfin, Djibouti a soutenu, à titre subsidiaire, que la
France a violé l’obligation en question lorsque, par la suite, elle lui a fait
connaître son refus d’exécuter la commission rogatoire.
   La Cour examinera successivement ces trois points.

                                    *       *
     1) L’obligation d’exécuter la commission rogatoire internationale
   116. Selon Djibouti, l’obligation d’exécuter la commission rogatoire
internationale est prévue à l’article premier de la convention de 1986, qui
dispose :
         « Les deux Etats s’engagent à s’accorder mutuellement, selon les
      dispositions de la présente convention, l’entraide judiciaire la plus
      large possible dans toute procédure visant des infractions dont la
      répression est, au moment où l’entraide est demandée, de la compé-
      tence des autorités judiciaires de l’Etat requérant. »
   Il en découle, de l’avis du demandeur, la réciprocité dans les engage-
ments et l’obligation d’exécuter la commission rogatoire internationale.
   117. Djibouti considère que cet article impose aux deux parties l’obli-
gation de réciprocité dans la mise en œuvre de la convention. Il ajoute
que les autorités judiciaires françaises ont bénéficié de son assistance et de
sa coopération à maintes reprises depuis 1996 et qu’il était en droit d’en
attendre la réciprocité lorsqu’il a introduit, le 3 novembre 2004, sa propre
commission rogatoire internationale.
   118. La France ne conteste pas que Djibouti ait parfaitement exécuté
les commissions rogatoires internationales émanant de ses autorités judi-
ciaires, mais elle estime que les demandes d’entraide judiciaire doivent
être appréciées, comme le prévoit la convention de 1986, au cas par cas.
Pour la France, le différend qui l’oppose à Djibouti porte sur l’exécution
d’une commission rogatoire précise, sans que puisse être invoquée, à son
sujet, la question de la réciprocité.

                                        *
   119. La Cour examinera maintenant l’argument de la réciprocité dans
la mise en œuvre de la convention de 1986, tel qu’invoqué par Djibouti.


47

221       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


   Dans les relations entre Djibouti et la France, l’article premier de la
convention de 1986 prévoit que les obligations qu’elle énonce seront
mises en œuvre de façon mutuelle.
   Il faut donc en revenir aux dispositions conventionnelles pour appré-
cier au cas par cas si l’Etat a failli ou non à ses obligations en matière
d’entraide judiciaire. La Cour fait observer que, dans la présente espèce,
le concept de réciprocité a été invoqué en vue d’étayer la thèse selon
laquelle, si un Etat donne suite à une demande d’entraide judiciaire,
l’autre doit, en conséquence, faire de même. La Cour estime cependant
que, s’agissant de la convention de 1986, chaque demande d’entraide
judiciaire doit être appréciée, selon ses mérites propres, par chaque Par-
tie. De plus, le concept de réciprocité tel qu’invoqué par Djibouti prive-
rait de tout effet les exceptions énumérées à l’article 2. La Cour relève
qu’il n’est prescrit nulle part dans ce texte que l’octroi par un Etat d’une
assistance dans un dossier donné impose à l’autre de faire de même
lorsqu’il est sollicité à son tour.

   La Cour considère, en conséquence, que Djibouti ne peut se fonder sur
le principe de réciprocité pour demander l’exécution de la commission
rogatoire internationale qu’il a introduite auprès des autorités judiciaires
françaises.

                                    *   *
   120. La Cour en vient maintenant à l’examen de l’obligation d’exécu-
ter la commission rogatoire internationale prévue à l’article premier de la
convention de 1986 et précisée, selon Djibouti, à l’article 3, paragraphe 1,
de celle-ci, dans les termes suivants :
        « L’Etat requis fera exécuter, conformément à sa législation, les
      commissions rogatoires relatives à une affaire pénale qui lui seront
      adressées par les autorités judiciaires de l’Etat requérant et qui ont
      pour objet d’accomplir des actes d’instruction ou de communiquer
      des pièces à conviction, des dossiers ou des documents. »
   121. Pour Djibouti, le libellé de cet article confirme que l’Etat requis
est tenu d’exécuter la commission rogatoire internationale, dans la mesure
où il contient une « obligation de résultat ». Le demandeur ajoute que, si
ce texte prévoit que l’exécution doit se faire « conformément à la législa-
tion » de l’Etat requis, il ne faut voir là qu’une indication de la procédure
à suivre pour la réalisation de cette « obligation de résultat » et non un
moyen de s’y soustraire. A ce propos, Djibouti estime que la France ne
peut invoquer son droit interne pour se soustraire à son obligation d’exé-
cuter la commission rogatoire internationale. Il s’appuie à ce sujet sur
l’article 27 de la convention de Vienne sur le droit des traités, qui codifie
le droit coutumier en la matière, selon lequel : « Une partie ne peut
invoquer les dispositions de son droit interne comme justifiant la non-
exécution d’un traité. »

48

222      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


   122. La France, de son côté, affirme que, selon le sens naturel et
ordinaire de l’article 3 de la convention, le résultat recherché, à
savoir la transmission du dossier Borrel, est rattaché au moyen d’y
parvenir, consistant à respecter la procédure interne du pays requis.
Dans ces conditions, un tel moyen conditionne le résultat, qui n’est
jamais acquis tant que la procédure n’a pas été menée à son terme.
La France ajoute que l’article 3 en question doit être lu dans son
contexte, par référence à l’article premier, qui prévoit que l’entraide
judiciaire est « la plus large possible », et à l’article 2, selon lequel
celle-ci « pourra être refusée ». Il faut par ailleurs tenir compte
de l’objet et du but du traité, qui est l’entraide judiciaire en
matière pénale « visant des infractions dont la répression est, au
moment où l’entraide est demandée, de la compétence des autorités
judiciaires de l’Etat requérant ». Enfin, la France prétend n’avoir
pas cherché à s’exonérer de sa responsabilité en s’abritant derrière
sa législation interne, puisqu’elle a cherché, au contraire, à appli-
quer les termes de la convention, qui renvoie elle-même à ladite
législation.

                                      *
   123. La Cour constate qu’il doit être satisfait à l’obligation d’exécuter
les commissions rogatoires internationales, visée à l’article 3 de la conven-
tion de 1986, dans le respect de la procédure prévue par la législation de
l’Etat requis. C’est ainsi que le sort qui doit être réservé à la demande
d’entraide judiciaire en matière pénale dépend manifestement de la déci-
sion des autorités nationales compétentes, selon la procédure prévue
par la législation de l’Etat requis. Celui-ci doit certes veiller à ce que sa
procédure soit déclenchée, mais il n’en garantit pas pour autant le
résultat, dans le sens de la transmission du dossier qui fait l’objet de
la commission rogatoire. Interprété dans son contexte, comme le
prévoit la règle coutumière reflétée au paragraphe 1 de l’article 31
de la convention de Vienne de 1969 sur le droit des traités, l’article 3
de la convention de 1986 doit être lu en conjonction avec les articles
premier et 2 de celle-ci. Si, selon l’article premier, l’entraide judiciaire
doit être « la plus large possible », c’est qu’il existe des situations
où elle ne pourra pas être envisagée. Quant à l’article 2, il prévoit des cas
où « [l]’entraide judiciaire pourra être refusée ». Il en découle que
ceux qui sont appelés à se prononcer sur ces questions le feront en
appliquant les dispositions de l’article 2 ou d’autres articles de la
convention pouvant conduire au rejet de la demande de l’Etat
requérant.
   124. La Cour, ayant ainsi précisé le sens de l’article 3 de la convention
de 1986, ne voit pas en quoi la règle coutumière reflétée à l’article 27 de la
convention de Vienne sur le droit des traités serait applicable en l’espèce.
En fait, l’Etat requis invoque ici son droit interne non pas pour justifier la
prétendue non-exécution des obligations internationales figurant dans la

49

223       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


convention de 1986, mais, bien au contraire, pour assurer l’application de
celles-ci conformément aux termes de ladite convention.

                                    *   *
      2) L’engagement allégué de la France d’exécuter la commission
                rogatoire internationale émanant de Djibouti
  125. La Cour passera maintenant à l’examen de l’engagement qu’aurait
pris la France d’exécuter la commission rogatoire internationale trans-
mise par Djibouti.
  Elle rappellera tout d’abord que, dans sa lettre du 17 juin 2004, le pro-
cureur de la République de Djibouti avait demandé au procureur de la
République près le tribunal de grande instance de Paris de lui communi-
quer le dossier Borrel (voir paragraphe 24 ci-dessus). Le ministère fran-
çais de la justice, par lettre du 1er octobre 2004, a réagi comme suit à cette
demande :
      « le juge d’instruction chargé du dossier, seul compétent pour déli-
      vrer les copies des pièces (ce qui matériellement représente 35 tomes),
      estime que ce courrier ne revêt pas les formes requises par la conven-
      tion franco-djiboutienne d’entraide judiciaire en matière pénale du
      27 septembre 1986 et refuse d’exécuter cette demande ».

   C’est dans ces conditions que le juge d’instruction auprès du tribunal
de première instance de Djibouti, Mme Leila Mohamed Ali, a ouvert, le
3 novembre 2004, une information judiciaire du chef d’assassinat sur la
personne de Bernard Borrel et adressé aux autorités judiciaires françaises
une commission rogatoire internationale demandant la transmission du
dossier Borrel.
   Sollicité de son côté par l’ambassadeur de Djibouti à Paris pour hâter
la procédure, le directeur de cabinet du ministre français de la justice lui
a répondu de la façon suivante, par lettre du 27 janvier 2005 :
         « J’ai demandé à ce que tout soit mis en œuvre pour que la copie
      du dossier de l’instruction judiciaire relative au décès de Mon-
      sieur Bernard Borrel soit transmise au ministre de la justice et des
      affaires pénitentiaires et musulmanes de la République de Djibouti
      avant la fin du mois de février 2005 (ce délai s’explique par le volume
      du dossier dont il y a lieu de faire la copie).
         J’ai par ailleurs demandé au procureur de Paris de faire en sorte
      que ce dossier ne connaisse aucun retard injustifié. »
  126. Djibouti, se fondant sur cette lettre, soutient qu’il s’agissait là
d’un engagement du directeur de cabinet (qui liait le ministère français
de la justice et l’Etat français dans son ensemble) et que, au vu de cet
engagement, il pouvait légitimement s’attendre à ce que le dossier lui
soit transmis. Il ajoute qu’une déclaration du porte-parole du ministère

50

224      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


français des affaires étrangères du 29 janvier 2005 (voir paragraphe 27
ci-dessus) est venue confirmer la lettre du 27 janvier du directeur
de cabinet du ministre de la justice.

   Cette lettre est considérée par Djibouti comme la réponse officielle du
ministère de la justice de l’Etat requis à la commission rogatoire de l’Etat
requérant, et cela conformément au paragraphe 1 de l’article 14 de la
convention de 1986, qui dispose que « [l]es commissions rogatoires pré-
vues à l’article 3 seront adressées par le ministère de la justice de l’Etat
requérant... ». Le ministère de la justice français aurait également, selon
Djibouti, donné des instructions au procureur de la République, respon-
sable, d’après le droit français (article 694-2 du Code de procédure pénale
français), de l’exécution des commissions rogatoires internationales.
L’Etat français aurait donc pris l’engagement d’exécuter l’obligation pré-
vue par la convention de 1986 et ne s’y serait pas conformé.
   127. La France, pour sa part, dénie toute promesse ou engagement du
ministère français de la justice, qui ne pouvait intervenir en violation de
l’article 3 de la convention de 1986, selon lequel l’exécution de la commis-
sion rogatoire doit se faire « conformément à [l]a législation » de l’Etat
requis, ce qui implique, selon elle, une décision préalable du juge d’ins-
truction.

                                     *
   128. La Cour note, tout d’abord, que les termes de la lettre du 27 jan-
vier 2005, pris dans leur sens ordinaire, ne comportent pas d’engagement
formel, de la part du directeur de cabinet du ministre de la justice, de
transmettre le dossier Borrel ; il s’agissait plutôt d’informer l’ambassa-
deur de Djibouti en France de ce qu’il avait fait afin de déclencher la pro-
cédure légale rendant possible cette transmission. Il est vrai que, en pré-
cisant que tout serait mis en œuvre pour qu’une telle transmission soit
opérée avant la fin du mois suivant (février 2005), le directeur de cabinet
a pu laisser croire à ses interlocuteurs que ce n’était qu’une question de
formalités à accomplir et que la procédure déboucherait automatique-
ment sur la transmission du dossier.
   129. Il ne faut toutefois pas perdre de vue que le directeur de cabinet
répondait à une demande pressante de l’ambassadeur pour hâter la trans-
mission du dossier. De toute façon, il ne pouvait s’engager définitivement
puisque la législation française (article 694-2 du Code de procédure
pénale français) réserve l’exécution des commissions rogatoires au juge
d’instruction, par exception à l’exécution par le procureur de la Répu-
blique, dans les cas où celles-ci concernent les actes de l’instruction
elle-même (ce que le directeur de cabinet du ministre de la justice avait
rappelé à son homologue des affaires étrangères dans sa lettre susmen-
tionnée du 1er octobre 2004 (voir paragraphe 125) et ce dont Djibouti
avait connaissance). Cette compétence exclusive du juge d’instruction en
la matière a été affirmée par l’arrêt du 19 octobre 2006 de la chambre

51

225        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


de l’instruction de la cour d’appel de Paris, qui souligne que la décision
de délivrer une copie du dossier « relève de l’appréciation du magistrat
instructeur » (voir paragraphe 37 ci-dessus).

   130. En conséquence, la Cour considère que la lettre du 27 janvier 2005,
de par son contenu et les circonstances de fait et de droit dans lesquelles
elle a été préparée, ne comporte pas, en elle-même, d’engagement juri-
dique de la France d’exécuter la commission rogatoire internationale
qui lui a été transmise par Djibouti le 3 novembre 2004.

                                    *   *
      3) Le refus opposé par la France à l’exécution de la commission
                           rogatoire internationale
   131. Djibouti a d’abord fait observer dans son mémoire que la France
ne pouvait pas invoquer les dispositions de l’article 2, alinéa c), de la
convention de 1986. En premier lieu, il paraîtrait fort discutable selon lui
qu’un juge d’instruction puisse être seul en mesure d’apprécier si les inté-
rêts fondamentaux d’un Etat peuvent être compromis par l’exécution
d’une commission rogatoire internationale. Djibouti considère que ce
type d’appréciation, portant sur un risque éventuel pour la souveraineté,
la sécurité, l’ordre public ou d’autres intérêts essentiels d’un Etat, doit
par nature relever des organes les plus élevés de cet Etat. Tout en ayant
pris acte ultérieurement, au cours de la procédure orale, de l’arrêt de la
chambre de l’instruction de la cour d’appel de Paris du 19 octobre 2006
(voir paragraphe 37 ci-dessus), Djibouti fait observer que, selon lui, le
droit français ne pouvait être interprété comme accordant au seul juge
d’instruction autorité pour juger des intérêts essentiels de l’Etat. De l’avis
de Djibouti, le principe de l’indépendance de la justice ne doit pas
conduire un Etat à ignorer complètement les règles de coopération de
bonne foi et d’égalité entre Etats qui s’imposent à lui en vertu du droit
international général.
   132. S’agissant des motifs du refus mentionnés dans le soit-transmis,
Djibouti soutient qu’aucun détournement de la loi française ne saurait
résulter du fait que des pièces déclassifiées seraient communiquées à une
autorité étrangère (et non pas seulement au juge français), dès lors que le
dossier est accessible aux parties à l’instruction judiciaire ouverte en
France et que les documents déclassifiés en question n’apparaîtraient pas
de nature à compromettre les intérêts essentiels de la France. Djibouti
conteste par ailleurs que puisse être invoquée à l’encontre de sa demande
l’impossibilité d’une transmission même partielle du dossier. Il fait valoir
à cet égard que les quelques pages déclassifiées et versées audit dossier ne
peuvent avoir « imprégné l’ensemble » de celui-ci.
   133. En outre, Djibouti rappelle que son ambassadeur en France n’a
jamais reçu la lettre du 31 mai 2005 qui lui aurait été envoyée par le direc-
teur des affaires criminelles et des grâces du ministère français de la jus-

52

226       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


tice, informant Djibouti du refus par le juge d’instruction de la demande
d’entraide judiciaire. Il souligne également que la France, dans la lettre
adressée le 6 juin 2005 par son ambassadeur à Djibouti au ministre dji-
boutien des affaires étrangères, a omis de motiver son refus « unilatéral »
d’entraide judicaire, en violation de l’article 17 de la convention de 1986.
Ce faisant, Djibouti rappelle qu’il n’a pris connaissance des motifs réels
du refus, tels que reflétés par le soit-transmis du juge Clément du
8 février 2005, que du fait du dépôt par la France de son contre-mémoire
le 13 juillet 2007, ce qui ne saurait être pris en compte rétroactivement en
tant qu’élément constitutif d’un refus au titre de la convention.
   134. La Cour observe que les deux Parties conviennent que l’article 2
et l’article 17 doivent être lus en conjonction l’un avec l’autre, même si
elles n’en tirent pas les mêmes conséquences. Selon Djibouti, l’obligation
de motiver est une condition de la validité du refus. Il observe à ce sujet
que la simple référence à l’article 2, alinéa c), doit être considérée au
mieux comme une forme de « notification » très générale qui, à son sens,
n’équivaut certainement pas à une « motivation ». Cette observation
s’appliquerait a fortiori en l’absence de toute mention explicite de l’une
des raisons énoncées à l’article 2, alinéa c).
   135. Djibouti admet enfin que l’article 2, alinéa c), donne une grande
marge d’appréciation à l’Etat requis lorsque celui-ci décide de refuser
l’entraide judiciaire, puisque c’est lui qui « estime que l’exécution de la
demande est de nature à porter atteinte à sa souveraineté, à sa sécurité, à
son ordre public ou à d’autres de ses intérêts essentiels ». Mais, selon Dji-
bouti, même dans l’exécution de ce qu’il qualifie de « self-judging clause »,
l’Etat requis doit agir de façon raisonnable et de bonne foi. Il ajoute que,
de toute façon, l’obligation de motiver impose à l’Etat requis d’aller au-
delà de la simple référence à l’article 2, alinéa c), et de donner les raisons
qui, dans le cas d’espèce, justifient sa décision ; faute de quoi celle-ci ne
serait pas valide.
   136. Concernant la compétence du magistrat instructeur pour appré-
cier seul les intérêts fondamentaux de la France, celle-ci souligne qu’il
n’appartient pas à un autre Etat de déterminer de quelle manière elle doit
organiser ses propres procédures, ni d’interpréter le droit français de
manière contraire à l’arrêt que la cour d’appel de Paris a rendu le
19 octobre 2006 ou au soit-transmis du juge d’instruction Clément, qui
confirment la position de la France à ce sujet.
   La France fait observer que les questions pénales sont de celles qui,
plus que d’autres, touchent à la souveraineté nationale des Etats et à leur
sécurité, à leur ordre public, ou à d’autres intérêts essentiels, tels que visés
à l’article 2, alinéa c), de la convention de 1986.
   137. S’agissant des motifs invoqués dans le soit-transmis et qui auraient
fondé son refus de transmission du dossier à Djibouti, la France soutient
que, aux termes de la loi du 8 juillet 1998 instituant une commission
consultative du secret de la défense nationale, seule l’autorité judiciaire
française peut disposer des documents déclassifiés qu’elle a le pouvoir de
solliciter, et que la transmission, même après déclassification, de notes

53

227       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


émises par les services de renseignement français à une autorité étrangère
est de nature à compromettre les intérêts essentiels de la France. La France
prétend que la protection du « secret-défense » relève des motifs énoncés à
l’article 2, alinéa c), de la convention de 1986. Pour justifier son choix de
ne pas même transmettre une partie du dossier, elle fait valoir que les
notes déclassifiées ont été utilisées par le juge d’instruction de manière
telle que l’ensemble de ce dossier a été imprégné des informations qu’elles
contenaient, et qu’il n’était dès lors plus possible de transmettre celui-ci
simplement expurgé desdites informations. La France ajoute à ce propos
qu’il ne s’agit pas, comme le prétend Djibouti, de deux pages de docu-
ments déclassifiés, mais de près de vingt-cinq notes transmises au juge.
   138. La France affirme en outre avoir non seulement informé Djibouti
dès le 31 mai 2005, par une lettre du directeur des affaires criminelles et
des grâces du ministère de la justice à l’ambassadeur de Djibouti en
France, de la décision négative du magistrat instructeur quant à la
demande d’entraide judiciaire en question, mais avoir également motivé
explicitement son refus, en mentionnant l’article 2, alinéa c), de la
convention de 1986.
   139. L’article 17 n’imposant, selon elle, aucune obligation de notifica-
tion, la France soutient par ailleurs qu’il suffit que le refus se réfère expli-
citement à l’article 2, alinéa c), cette référence constituant la motivation
prévue à l’article 17. Elle considère que l’obligation de motiver le refus
d’entraide judiciaire n’est pas une condition de la licéité du refus aux
termes de l’article 2, alinéa c), mais une condition distincte résultant de
l’article 17 de la convention. La France précise que ces deux dispositions
sont éloignées l’une de l’autre dans le texte de la convention de 1986, et
que la validité de la décision de refus de l’entraide au titre de l’article 2,
alinéa c), n’est pas affectée par l’absence de motivation au titre de l’ar-
ticle 17. La France rejette en outre l’idée qu’elle aurait dû aller au-delà
d’une simple référence à l’article 2, alinéa c), afin de motiver sa décision
de refus.

                                       *
   140. La Cour se doit de rappeler dans quelles conditions les autorités
judiciaires françaises ont pris la décision de refuser l’exécution de la com-
mission rogatoire internationale et comment cette décision a été notifiée à
Djibouti. La commission rogatoire internationale du 3 novembre 2004 a
été d’abord transmise, par lettre du 18 janvier 2005, au procureur général
près la cour d’appel de Paris par le directeur des affaires criminelles et des
grâces au ministère de la justice. Le procureur a été chargé de l’exécuter
« en liaison avec le juge d’instruction chargé du dossier ». Le directeur a
tenu, en outre, à souligner que ce dossier contenait « des pièces suscepti-
bles de porter atteinte à [la] souveraineté, à [la] sécurité, à [l’]ordre public
ou à d’autres intérêts essentiels de la nation » et il a mentionné l’article 2,
alinéa c), de la convention du 27 septembre 1986, qui permet à l’Etat
requis de refuser d’exécuter l’entraide judiciaire.

54

228       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


   Le juge d’instruction Clément fut ensuite saisie par le procureur de la
République et elle lui fit connaître sa décision par lettre du 8 février 2005
à laquelle était jointe une copie du document intitulé « soit transmis »,
adressé le même jour au doyen des juges d’instruction. Ce document a été
considéré par la chambre de l’instruction de la cour d’appel de Paris,
dans son arrêt du 19 octobre 2006, comme une décision, relevant de
l’appréciation du seul juge d’instruction, en réponse à la demande
d’entraide judiciaire de Djibouti. Cette décision n’a pas été transmise aus-
sitôt aux autorités djiboutiennes ; il a fallu attendre le 31 mai 2005 pour
que, selon la France, le directeur des affaires criminelles et des grâces en
informe par lettre l’ambassadeur de Djibouti à Paris en ces termes :

        « Après un examen attentif, le juge d’instruction a, par décision
      judiciaire non susceptible de recours, estimé que l’article 2 c) de
      la convention franco-djiboutienne d’entraide pénale du
      27 septembre 1986 devait recevoir application et ne permettait pas
      de réserver une réponse favorable à la demande de vos autorités
      judiciaires. »
   141. Djibouti nie que son ambassadeur à Paris ait jamais reçu cette
lettre et affirme ne pas avoir eu connaissance de son contenu avant
que le défendeur ne la soumette à la Cour (voir paragraphe 133 ci-
dessus) ; celle-ci devrait donc, selon lui, être ignorée et considérée
comme inexistante.
   142. A la question que le président Higgins lui a posée à l’audience,
quant à savoir si elle gardait trace des lettres qu’elle adressait à des repré-
sentants d’autres Etats, la France a répondu que son ministère des af-
faires étrangères n’avait pas pour pratique d’adresser à ses « homologues
étrangers » des lettres recommandées avec accusé de réception et qu’elle
n’était, en conséquence, pas en mesure d’attester l’envoi de la lettre du
31 mai 2005 à l’ambassadeur de Djibouti en France. Elle a dès lors indi-
qué ne pas pouvoir apporter la preuve que celui-ci l’avait reçue. La
France admet que le seul élément de preuve qu’elle a produit au sujet de
la transmission de la lettre du 31 mai 2005 est un bordereau d’envoi
adressé à l’ambassadeur de France à Djibouti par le ministère des affaires
étrangères portant la date du 16 juin 2005 et mentionnant la lettre du
31 mai 2005. Elle affirme que ce bordereau confirme, en tout état de
cause, l’existence de ladite lettre.

                                      *
  143. La Cour relève que la France n’allègue pas que la lettre du
31 mai 2005 ait été remise à l’ambassadeur de Djibouti à Paris ou à l’un
de ses collaborateurs par les voies diplomatiques usuelles. Elle n’apporte
pas la preuve que cette lettre aurait été envoyée par la voie postale ou
acheminée par porteur. Elle ne fournit même pas la preuve que le départ
de la lettre aurait été enregistré dans un bureau d’ordre du ministère de la

55

229      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


justice ou du ministère des affaires étrangères, selon la pratique en usage
au sein des administrations françaises. Compte tenu de la nature de cette
lettre et des circonstances ainsi rappelées, la Cour n’est pas en mesure de
prendre en considération ce document dans l’examen de la présente
affaire.
   144. La Cour relève par ailleurs que, peu de temps auparavant, le mi-
nistre des affaires étrangères de Djibouti avait, le 18 mai 2005, écrit à
l’ambassadeur de France à Djibouti pour lui rappeler que la France
n’avait toujours pas honoré « ses engagements » de transmettre le dossier
visé par la commission rogatoire. En réponse, l’ambassadeur de France
adressa au ministre, le 6 juin 2005, une lettre de refus ainsi libellée : « je
suis au regret de vous informer que nous ne sommes pas en mesure de
donner suite à cette demande ». La Cour note que Djibouti n’a pas
répondu à cette lettre pour s’inquiéter des motifs d’un tel refus.

                                      *
   145. La Cour entamera l’examen de l’article 2 de la convention de
1986 en relevant que, même si la France est fondée à dire que les termes
de l’article 2 donnent un très large pouvoir discrétionnaire à l’Etat requis,
l’exercice de ce pouvoir demeure soumis à l’obligation de bonne foi codi-
fiée à l’article 26 de la convention de Vienne de 1969 sur le droit des trai-
tés (voir Certains intérêts allemands en Haute-Silésie polonaise, fond,
arrêt, 1926, C.P.J.I. série A no 7, p. 30, et Zones franches de la Haute-
Savoie et du Pays de Gex, arrêt, 1932, C.P.J.I. série A/B no 46, p. 167 ;
sur la compétence de la Cour à l’égard de dispositions accordant un large
pouvoir discrétionnaire, voir Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond,
arrêt, C.I.J. Recueil 1986, p. 116, par. 222, et Plates-formes pétrolières
(République islamique d’Iran c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2003, p. 183, par. 43). Il doit ainsi être démontré que les motifs
du refus d’exécution de la commission rogatoire relevaient des cas prévus
par l’article 2. De plus, la convention dispose (à l’article 3) que la décision
de ne pas y donner suite doit avoir été prise par les personnes investies
de cette autorité selon le droit de l’Etat requis. La Cour examinera l’en-
semble de ces éléments.
   146. La Cour ne saurait accepter l’argument de Djibouti selon lequel,
en droit français, les questions de sécurité et d’ordre public ne pourraient
être réglées par le seul pouvoir judiciaire. La Cour n’ignore pas qu’à un
certain moment le ministère de la justice a joué un rôle très actif dans le
traitement de ces questions. Cependant, la chambre de l’instruction de la
cour d’appel de Paris, dans son arrêt du 19 octobre 2006, a désigné
l’organe habilité à répondre en dernier ressort aux demandes de commis-
sion rogatoire. Elle a jugé que la question de l’application d’une façon
ou d’une autre de l’article 2 de la convention de 1986 à une demande
formulée par un Etat relevait du seul juge d’instruction (qui dispose
d’informations émanant des services gouvernementaux concernés).

56

230       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


La cour d’appel a en outre conclu qu’une telle décision du juge d’instruc-
tion constituait une décision judiciaire, et non un avis donné au pouvoir
exécutif. La présente Cour ne peut faire autrement que d’accepter les
conclusions de la cour d’appel de Paris sur ce point.
   147. Pour ce qui est de la question de savoir si les autorités compé-
tentes ont pris leur décision de bonne foi et en conformité avec l’article 2
de la convention de 1986, la Cour rappelle que, dans son soit-transmis du
8 février 2005, le juge Clément expose les motifs de sa décision de ne pas
faire droit à la demande d’entraide. Le juge Clément y explique que la
transmission du dossier avait été estimée « contraire aux intérêts essentiels
de la France » dans la mesure où celui-ci contenait des documents « secret-
défense » qui avaient été déclassifiés, ainsi que des informations et des
témoignages sur une autre affaire en cours. Cette motivation est formulée
notamment comme suit :
        « Nous avons sollicité au cours de notre information à plusieurs
      reprises les ministères de l’intérieur et de la défense afin d’obtenir
      communication de documents classés secret-défense.
        La commission consultative du secret de la défense nationale a
      donné un avis favorable à la déclassification de certaines pièces.

        Les ministères susmentionnés, suivant cet avis, nous ont transmis
      ces documents.
        Faire droit à la demande du juge djiboutien reviendrait à détour-
      ner les termes de la loi française en permettant la communication de
      pièces qui ne sont accessibles qu’au seul juge français.
        Communiquer notre dossier aurait pour conséquence de livrer
      indirectement des documents des services de renseignement français
      à une autorité politique étrangère.
        Sans concourir en aucune façon à la manifestation de la vérité,
      cette transmission compromettrait gravement les intérêts fondamen-
      taux du pays et la sécurité de ses agents. »
   148. Il n’apparaît pas clairement, à la lecture de ce soit-transmis, pour-
quoi le juge Clément a estimé qu’il n’était pas possible de ne transmettre
qu’une partie du dossier, même après avoir retiré ou noirci certains docu-
ments, comme cela a été suggéré par Djibouti au cours de la procédure
orale. Ce n’est que par les écritures et les plaidoiries de la France que la
Cour a appris que les documents et informations provenant des services
de renseignement étaient indissociables de l’ensemble du dossier. La Cour
estime néanmoins que les motifs qui ont été invoqués par le juge Clément
entrent dans les prévisions de l’article 2, alinéa c), de la convention
de 1986.
   149. La Cour se penchera maintenant sur l’argument de Djibouti selon
lequel la France a violé l’article 17 de la convention de 1986, qui dispose
que « [t]out refus d’entraide judiciaire sera motivé ».
   150. La Cour ne saurait admettre, comme la France le soutient, qu’il
n’y aurait eu aucune violation de l’article 17, au motif que Djibouti aurait

57

231       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


en tout état de cause été informé que l’article 2, alinéa c), avait été
invoqué. La France cite à cette fin le paragraphe 146 du mémoire de Dji-
bouti, dans lequel il est fait allusion à une lettre du 11 février 2005 en
ces termes :
      « comme semblerait l’indiquer une lettre du juge d’instruction pari-
      sien, Mme Sophie Clément, en date du 11 février 2005, le refus d’exé-
      cution de la commission rogatoire demandée par Djibouti serait
      motivé par le fait que la justice française considère la transmission
      du dossier Borrel aux autorités judiciaires djiboutiennes comme
      étant « contraire aux intérêts fondamentaux de la France » ».
   En réponse à une question du juge ad hoc Guillaume, le conseil de Dji-
bouti a répondu que la Partie djiboutienne n’était pas en possession de la
lettre évoquée dans le mémoire, et qu’elle avait supposé, sur la base
d’informations diffusées par les médias français, qu’une telle lettre, sou-
levant une question d’intérêt fondamental, avait été envoyée à cette
période par le juge Clément. La Cour ne peut conclure, comme la France
le lui demande, que Djibouti savait que l’article 2, alinéa c), avait été
invoqué. Si Djibouti a certes pu disposer en fin de compte de certaines
informations à travers la presse, un tel mode de diffusion d’informations
ne saurait être pris en compte aux fins de l’application de l’article 17.
   151. La Cour ne peut pas davantage retenir l’argument de la France
selon lequel, Djibouti ayant eu connaissance des motifs du refus de la
demande dans le cadre de la présente procédure, il n’y aurait pas eu viola-
tion de l’article 17. L’obligation juridique de motiver le refus d’exécuter
une commission rogatoire ne saurait être remplie du seul fait que l’Etat
requérant a pris connaissance des documents pertinents dans le cadre du
procès de nombreux mois plus tard.
   152. Aucun motif n’ayant été avancé dans la lettre du 6 juin 2005 (voir
paragraphe 144 ci-dessus), la Cour conclut que la France a manqué à son
obligation au titre de l’article 17 de la convention de 1986.
   La Cour fait observer que, même si elle avait acquis la conviction
que la lettre du 31 mai 2005 avait été transmise, la simple référence à
l’article 2, alinéa c), qu’elle était censée contenir n’aurait pas suffi à
satisfaire à l’obligation incombant à la France au titre de l’article 17.
Quelques brèves explications supplémentaires auraient été de mise.
Il ne s’agit pas là simplement d’une question de courtoisie. L’Etat requis
dispose ainsi de la possibilité de démontrer sa bonne foi en cas de refus
de la demande. Cela peut aussi permettre à l’Etat requérant de détermi-
ner si sa demande de commission rogatoire pourrait être modifiée de
manière à éviter les obstacles à son exécution énoncés à l’article 2.
   153. Ayant estimé que les raisons pour lesquelles la France avait invo-
qué l’article 2, alinéa c), relevaient de cette disposition, mais que la
France n’avait pas satisfait à son obligation au titre de l’article 17, la
Cour examinera maintenant la question de savoir si, comme l’affirme Dji-
bouti, une violation de l’article 17 exclut tout recours à l’article 2, ali-
néa c), qui aurait autrement été possible. La Cour rappelle que la France

58

232      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


a soutenu que les articles 2 et 17 imposent des obligations distinctes et
dépourvues de lien entre elles, faisant notamment valoir qu’ils sont éloi-
gnés l’un de l’autre dans le texte de la convention (voir paragraphe 139
ci-dessus).
   La réponse à cette question est à rechercher dans une interprétation de
la convention de 1986 à la lumière des règles coutumières telles que reflé-
tées par les articles 31 et 32 de la convention de Vienne de 1969 sur le
droit des traités.
   154. Le fait que les articles 2 et 17 soient, d’une certaine manière, liés
est indéniable. L’article 2 indique quelles sont les exceptions à la mise en
œuvre de l’entraide judiciaire et l’article 17 se réfère à l’obligation de don-
ner les motifs qui justifient l’invocation de telles exceptions en cas de
refus d’entraide. Le lien juridique qui existe entre ces articles ne saurait
être établi par l’interprétation de l’une ou de l’autre de ces dispositions
« suivant [son] sens ordinaire », étant donné que la convention ne contient
aucune disposition consacrée à un tel lien. Sachant que les termes d’un
traité doivent être interprétés « dans leur contexte et à la lumière de son
objet et de son but », la Cour observera ce qui suit.
   155. L’objet de la convention d’entraide judiciaire en matière pénale
de 1986 est de prévoir l’entraide judiciaire la plus large possible (ar-
ticle premier), les refus étant limités à une série d’exceptions autorisées.

   156. La Cour relève que les articles 2 et 17 figurent dans des sections
différentes de la convention de 1986. Elle note à cet égard que celle-ci
contient d’autres dispositions qui, tout comme l’article 2, autorisent dans
certains cas un refus de l’entraide judiciaire devant être motivé en vertu
de l’article 17. Ainsi, le paragraphe 2 de l’article 10 précise les cas dans
lesquels le « transfèrement [d’une personne détenue] » au sens du para-
graphe 1 dudit article peut être refusé. La Cour note au surplus qu’il
est courant, dans des conventions comparables, que de telles disposi-
tions soient ainsi agencées (voir par exemple la convention européenne
d’entraide judiciaire en matière pénale du 20 avril 1959 (Nations Unies,
Recueil des traités, vol. 472, art. 2 et 19) ; la convention relative à l’en-
traide judiciaire en matière pénale entre la France et l’Espagne du
9 avril 1969 (ibid., vol. 746, art. 4, 7 et 14) ; et la convention d’entraide
judiciaire en matière pénale entre le Mexique et la France du 27 janvier
1994 (ibid., vol. 1891, art. 4 et 20)). La Cour considère dès lors qu’aucune
conséquence juridique ne peut être déduite de l’agencement du texte
de la convention.
   Par ailleurs, la Cour observe qu’un certain lien existe entre les articles
2 et 17, en ceci que les raisons pouvant motiver un refus d’entraide judi-
ciaire, raisons que l’article 17 impose de donner, couvrent les cas énoncés
à l’article 2. Cependant, les articles 2 et 17 prévoient des obligations dis-
tinctes et il ne ressort pas des termes de la convention que le recours à
l’article 2 est subordonné au respect de l’article 17. Du reste, si telle avait
été l’intention des parties, cela aurait été expressément stipulé dans la
convention.

59

233       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


   La Cour estime dès lors que la France, bien que n’ayant pas respecté
l’article 17, pouvait se prévaloir de l’article 2, alinéa c), et que, par
voie de conséquence, il n’y a pas eu violation de l’article premier de la
convention.

                                  * * *

       V. LES VIOLATIONS ALLÉGUÉES DE L’OBLIGATION DE PRÉVENIR
         LES ATTEINTES À LA PERSONNE, LA LIBERTÉ OU LA DIGNITÉ
      D’UNE PERSONNE JOUISSANT D’UNE PROTECTION INTERNATIONALE

   157. Djibouti considère que la France, en adressant des convocations
à témoigner au chef de l’Etat de Djibouti et à de hauts fonctionnaires de
ce pays, a violé « l’obligation, découlant des principes établis du droit
international général et coutumier, de prévenir les atteintes à la personne,
la liberté ou la dignité d’une personne jouissant d’une protection interna-
tionale ». Pour Djibouti, il s’agit, d’une part, d’une obligation de carac-
tère négatif de ne pas commettre d’actes susceptibles de porter atteinte à
la protection de ces personnes et, d’autre part, d’une obligation positive
de prendre toutes les mesures appropriées pour prévenir les atteintes à la
liberté, à l’honneur et la dignité de ces personnes. Djibouti invoque, à
l’appui de ses allégations de violation, la convention sur la prévention et
la répression des infractions contre les personnes jouissant d’une protec-
tion diplomatique, y compris les agents diplomatiques, signée à New
York le 14 décembre 1973.
   158. La France fait valoir que la convention de 1973 est sans perti-
nence en l’espèce, dans la mesure où elle concerne exclusivement la pré-
vention des infractions définies à l’article 2, soit :
      « Le fait intentionnel :
      a) de commettre un meurtre, un enlèvement ou une autre attaque
          contre la personne ou la liberté d’une personne jouissant d’une
          protection internationale ;
      b) de commettre, en recourant à la violence, contre les locaux offi-
          ciels, le logement privé ou les moyens de transport d’une per-
          sonne jouissant d’une protection internationale une attaque de
          nature à mettre sa personne ou sa liberté en danger. »
   Pour la France, les infractions visées par cette convention n’ont rien
à voir avec les faits en cause dans cette affaire, à savoir les atteintes
alléguées aux immunités de juridiction et à l’honneur et à la dignité de
personnalités djiboutiennes.

                                     *
   159. La Cour relève que la convention de 1973 a pour objet la préven-
tion des infractions graves contre les personnes jouissant d’une protection

60

234       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


internationale et la poursuite pénale d’auteurs présumés de ces infrac-
tions. Elle n’est pas applicable, en conséquence, à la question spécifique
de l’immunité de juridiction à l’égard d’une convocation à témoigner
adressée à certaines personnes dans le cadre d’une instruction pénale, et
la Cour ne peut la prendre en considération dans la présente affaire.
   160. La Cour examinera en premier lieu les atteintes alléguées à l’immu-
nité de juridiction ou à l’inviolabilité du chef de l’Etat de Djibouti, puis
celles alléguées aux immunités des autres ressortissants djiboutiens.

                                    *   *

          1) Les atteintes alléguées à l’immunité de juridiction
            ou à l’inviolabilité du chef de l’Etat de Djibouti

   161. Djibouti met en cause deux convocations à témoigner émises dans
l’affaire Borrel par le juge d’instruction français Clément à l’encontre du
président de la République de Djibouti, le 17 mai 2005 et le 14 février 2007
respectivement. La Cour examinera successivement ces deux convoca-
tions.

a) La convocation à témoigner adressée au chef de l’Etat de Djibouti
   le 17 mai 2005

   162. C’est au cours d’une visite officielle que le chef de l’Etat de Dji-
bouti rendait, à Paris, au président de la République française que le juge
d’instruction en charge de l’affaire Borrel a adressé, le 17 mai 2005, par
simple télécopie, à l’ambassade de Djibouti en France, une convocation à
témoigner au président de Djibouti, l’invitant à se présenter en personne
à son bureau le lendemain, le 18 mai 2005, à 9 h 30 du matin.
   163. D’après Djibouti, outre le fait que cette convocation était inac-
ceptable dans la forme, elle constituait un élément de contrainte puisque,
selon l’article 101 du Code de procédure pénale français : « Lorsqu’il est
cité ou convoqué, le témoin est avisé que, s’il ne comparaît pas ou s’il
refuse de comparaître, il pourra y être contraint par la force publique en
application des dispositions de l’article 109. » Djibouti relève, certes, que
cet avertissement n’a été mentionné ni dans cette convocation du
17 mai 2005 ni dans celle adressée auparavant à l’ambassadeur de Dji-
bouti en France, le 21 décembre 2004, mais fait observer qu’il figure bien
dans une autre convocation, celle destinée à Mme Geneviève Foix, égale-
ment citée à témoigner dans le cadre de l’affaire Borrel. Cette convoca-
tion, adressée à Mme Foix le 15 octobre 2007 à l’hôpital Bouffard de
Djibouti, comportait le passage suivant :
        « Si vous ne comparaissez pas ou si vous refusez de comparaître,
      vous pourrez y être contraint par la force publique en application
      des dispositions de l’article 109 du Code de procédure pénale.
        Le témoin est également informé que l’article 434-15-1 du Code

61

235       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


      pénal punit d’une amende de 3750 euros le fait de ne pas comparaî-
      tre sans excuses ni justifications devant nous. »

   Cependant, selon Djibouti, même si cet avertissement n’a pas été inclus
dans la convocation adressée à son chef de l’Etat, l’article 109 du Code de
procédure pénale ou l’article 434-15-1 du Code pénal français restent
applicables et, par conséquent, le défaut du chef de l’Etat à comparaître
est également punissable en droit français et peut conduire à l’usage de la
force publique.
   164. En outre, Djibouti relève que, dès le 18 mai 2005, son ambassa-
deur à Paris a adressé une lettre au ministre français des affaires étran-
gères protestant contre la convocation adressée au chef de l’Etat, la
considérant comme « nulle et non avenue dans le fond et dans la forme »,
et demandant que les mesures nécessaires soient prises à l’encontre du
juge d’instruction. L’ambassadeur indiquait au ministre que la télécopie
de convocation avait été envoyée le 17 mai 2005 à 15 h 51 et que, à
16 h 12, l’Agence France-Presse en faisait une annonce publique. Dji-
bouti fait remarquer que le ministre n’a pas répondu à l’ambassadeur ni
adressé de lettre d’excuses au chef de l’Etat comme cela avait été fait pré-
cédemment, par lettre du 14 janvier 2005, lorsque l’ambassadeur lui-
même avait fait l’objet d’une convocation à témoigner. Le ministre des
affaires étrangères français s’est contenté de faire parvenir à l’ambassa-
deur de Djibouti la transcription d’un entretien accordé par son porte-
parole sur une station de radio française rappelant que « tout chef d’Etat
en exercice bénéficie de l’immunité de juridiction lors de son déplacement
à l’étranger ». C’est ce que le porte-parole du ministre français des affaires
étrangères devait réitérer dans son point de presse du 19 mai 2005.
   165. Djibouti déduit de l’absence d’excuses et de la non-annulation de
la convocation que l’atteinte à l’immunité ainsi qu’à l’honneur et à la
dignité du chef de l’Etat s’est poursuivie. Il ajoute que la France est tenue
de prendre des mesures préventives afin de préserver l’immunité et la
dignité d’un chef d’Etat en visite officielle sur son territoire, en se fondant
sur l’article 29 de la convention de Vienne sur les relations diplomatiques.
Pour Djibouti, la France s’est rendue coupable « de faits illicites interna-
tionaux consistant en des manquements aux principes de la courtoisie
internationale et aux règles coutumières et conventionnelles afférentes
aux immunités ».
   166. La France, de son côté, rappelle qu’elle « reconnaît pleinement, et
sans restriction, le caractère absolu de l’immunité de juridiction et, à plus
forte raison, d’exécution dont disposent les chefs d’Etat étrangers », tout
en soutenant que la convocation à témoigner d’un chef d’Etat étranger ne
porte en aucune manière atteinte à celui-ci.
   Elle souligne à cet effet que le chef d’Etat de Djibouti a été convoqué
comme simple témoin, c’est-à-dire comme une personne dont la déposi-
tion paraît utile au juge d’instruction pour la manifestation de la vérité
(alinéa 1 de l’article 101 du Code de procédure pénale français) ; cela par
opposition à la convocation en qualité de témoin assisté, c’est-à-dire

62

236       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


comme une personne sur laquelle pèsent des indices de participation,
« comme auteur ou complice, à la commission des infractions dont le juge
d’instruction est saisi » (alinéa 2 de l’article 113-2 du Code de procédure
pénale français).
   167. Se référant à l’arrêt de la Cour dans l’affaire du Mandat d’arrêt
du 11 avril 2000 (République démocratique du Congo c. Belgique) (arrêt,
C.I.J. Recueil 2002, p. 29-30, par. 70-71), la France prétend que seule la
limitation de la liberté d’action nécessaire à un chef d’Etat étranger pour
s’acquitter de sa fonction est de nature à méconnaître l’immunité de juri-
diction pénale et l’inviolabilité dont il jouit.
   168. Selon la France, c’est l’article 656 du Code de procédure pénale
français qui s’applique à la déposition d’un chef d’Etat. Cette disposition
prévoit que
      « [l]a déposition écrite d’un représentant d’une puissance étrangère
      est demandée par l’entremise du ministre des affaires étrangères. Si
      la demande est agréée, cette déposition est reçue par le premier pré-
      sident de la cour d’appel ou par le magistrat qu’il aura délégué. »
   La convocation à témoigner adressée au chef de l’Etat de Djibouti
n’est, d’après la France, qu’une simple invitation qui ne lui impose
aucune obligation. Elle n’est, selon le défendeur, ni contraignante ni exé-
cutoire, et ne peut, de ce fait, porter atteinte à l’immunité de juridiction
pénale ou à l’inviolabilité dont jouit le chef de l’Etat. Et si, selon l’ar-
ticle 31, paragraphe 2, de la convention de Vienne sur les relations diplo-
matiques du 18 avril 1961, « [l]’agent diplomatique n’est pas obligé de
donner son témoignage », rien, selon la France, n’interdit de le lui deman-
der. Elle admet cependant que la convocation du chef de l’Etat de Dji-
bouti n’a pas respecté dans la forme les prescriptions de l’article 656 du
Code de procédure pénale français.
   169. La France, dans ses plaidoiries, a accepté de reprendre à son
compte la formule de la résolution adoptée par l’Institut de droit inter-
national sur « Les immunités de juridiction et d’exécution du chef d’Etat
et de gouvernement en droit international » à sa session de Vancouver
en 2001, selon laquelle les autorités d’un Etat étranger doivent prendre
« toutes mesures raisonnables pour empêcher qu’il soit porté atteinte à [la
personne d’un chef d’Etat étranger], à sa liberté ou à sa dignité ». Mais
elle considère cependant qu’il n’y a pas d’atteinte à la liberté ou à la
dignité du président de Djibouti dans le fait de l’inviter à « [d]ire toute la
vérité », dans la mesure où il « est entièrement libre de garder sa part de
vérité s’il le souhaite sans que nul ne puisse le lui reprocher ».

                                      *
   170. La Cour a déjà rappelé dans l’affaire du Mandat d’arrêt du
11 avril 2000 (République démocratique du Congo c. Belgique) « qu’il est
clairement établi en droit international que ... certaines personnes occu-
pant un rang élevé dans l’Etat, telles que le chef de l’Etat..., jouissent

63

237      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


dans les autres Etats d’immunités de juridiction, tant civiles que pénales »
(arrêt, C.I.J. Recueil 2002, p. 20-21, par. 51). Un chef d’Etat jouit en
particulier « d’une immunité de juridiction pénale et d’une inviolabilité
totales » qui le protègent « contre tout acte d’autorité de la part d’un
autre Etat qui ferait obstacle à l’exercice de ses fonctions » (ibid., p. 22,
par. 54). Ainsi, pour apprécier s’il y a eu atteinte ou non à l’immunité
du chef de l’Etat, il faut vérifier si celui-ci a été soumis à un acte d’auto-
rité contraignant ; c’est là l’élément déterminant.
   171. En l’occurrence, la Cour constate que la convocation adressée par
le juge d’instruction français, le 17 mai 2005, au président de la Répu-
blique de Djibouti n’était pas assortie des mesures de contrainte prévues
par le Code de procédure pénale français en son article 109 ; il s’agissait
en effet d’une simple invitation à témoigner, que le chef de l’Etat pouvait
accepter ou refuser librement. Par conséquent, il n’a pas été porté atteinte,
de la part de la France, aux immunités de juridiction pénale dont jouit le
chef de l’Etat, puisque aucune obligation ne lui a été imposée dans le cadre
de l’instruction de l’affaire Borrel. Le porte-parole du ministère français
des affaires étrangères, dans ses déclarations des 17 et 18 mai 2005, a rap-
pelé le respect par la France de ces immunités. Quant à la convocation en
question, elle n’a pas eu de suite, ayant été dès le départ considérée par
Djibouti, dans une lettre du 18 mai 2005 adressée par son ambassadeur à
Paris au ministre français des affaires étrangères, comme « nulle et non
avenue dans le fond comme dans la forme », et « ne respect[ant] même pas
les dispositions de la loi française ».
   172. Cependant, la Cour se doit de relever que le juge d’instruction
Clément a adressé la convocation au président de Djibouti sans tenir
compte des procédures formelles prévues par l’article 656 du Code de
procédure pénale français, qui porte sur la « déposition écrite d’un repré-
sentant d’une puissance étrangère ». La Cour considère que, en invitant
un chef d’Etat à déposer par simple télécopie et en lui fixant d’autorité un
délai extrêmement bref pour se présenter à son bureau, le juge d’instruc-
tion Clément n’a pas agi conformément à la courtoisie due à un chef
d’Etat étranger. En outre, la législation française elle-même prend en
compte les exigences de la courtoisie internationale lorsqu’elle impose des
procédures particulières pour recueillir le témoignage des représentants
des puissances étrangères, en prévoyant par exemple que la transmission
de toute demande de témoignage devra être effectuée par le biais du mi-
nistère des affaires étrangères et que le témoignage devra être reçu par le
premier président de la cour d’appel (article 656 du Code de procédure
pénale français) (voir paragraphe 31 ci-dessus).
   Il est regrettable que ces procédures n’aient pas été respectées par le
juge d’instruction et que, tout en en étant conscient, le ministère français
des affaires étrangères n’ait pas présenté des excuses au président de Dji-
bouti, comme il l’avait fait précédemment à l’ambassadeur de Djibouti en
France, qui s’était trouvé dans une situation similaire (voir paragraphe 34
ci-dessus).
   173. La Cour a pris acte de toutes les imperfections de forme qui

64

238       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


entourent, au regard du droit français, la convocation adressée le
17 mai 2005 par le juge Clément au chef de l’Etat de Djibouti ; elle consi-
dère cependant que celles-ci ne constituent pas, en elles-mêmes, une viola-
tion par la France de ses obligations internationales relatives à l’immu-
nité de juridiction pénale et à l’inviolabilité des chefs d’Etat étrangers.
Néanmoins, ainsi que la Cour l’a indiqué plus haut, des excuses s’impo-
saient de la part de la France.
   174. La Cour rappelle que la règle de droit international coutumier
reflétée à l’article 29 de la convention de Vienne sur les relations diplo-
matiques, bien que concernant les agents diplomatiques, est nécessaire-
ment applicable aux chefs d’Etat. Cette disposition est ainsi rédigée :
         « La personne de l’agent diplomatique est inviolable. Il ne peut
      être soumis à aucune forme d’arrestation ou de détention. L’Etat
      accréditaire le traite avec le respect qui lui est dû, et prend toutes
      mesures appropriées pour empêcher toute atteinte à sa personne, sa
      liberté et sa dignité. »
Elle se traduit par des obligations positives à la charge de l’Etat d’accueil,
pour ce qui est des actes de ses propres autorités, et par des obligations de
prévention concernant les actes éventuels de particuliers. Elle impose
notamment aux Etats d’accueil l’obligation de protéger l’honneur et la
dignité des chefs d’Etat, en relation avec leur inviolabilité.
  175. Djibouti a fait valoir que la communication à l’Agence France-
Presse, en violation du secret de l’instruction, d’informations relatives à
la convocation à témoigner de son chef de l’Etat doit être considérée
comme une atteinte à l’honneur ou à la dignité de celui-ci. La Cour fait
observer que, s’il avait été prouvé par Djibouti que ces informations
confidentielles avaient été communiquées aux médias par des instances
judiciaires françaises, cela aurait pu, dans les circonstances de la visite
officielle du chef de l’Etat de Djibouti en France, constituer non seule-
ment une violation du droit français, mais aussi une violation par la
France de ses obligations internationales. Cependant, la Cour doit recon-
naître qu’elle ne dispose d’aucune preuve convaincante établissant que les
instances judiciaires françaises sont à l’origine de la diffusion des infor-
mations confidentielles en question.

                                     *   *
b) La convocation à témoigner adressée au chef de l’Etat de Djibouti
   le 14 février 2007
   176. La Cour constate, en ce qui concerne cette seconde convocation,
que le juge d’instruction a cette fois adressé une lettre, le 14 février 2007,
au ministre de la justice, dans laquelle il exprimait le souhait de « recueillir
le témoignage de M. Ismaël Omar Guelleh, président de la République de
Djibouti, dans le cadre de l’instruction [du chef d’assassinat de Ber-
nard Borrel] ». Le juge a demandé au ministre de prendre l’attache de son

65

239      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


homologue des affaires étrangères afin « qu’il sollicite l’agrément de
M. Ismaël Omar Guelleh pour cette déposition ». Dans la lettre qu’il a
adressée le 15 février 2007 au ministre des affaires étrangères, le ministre
de la justice souligne que la demande du juge a été formulée « sur le fon-
dement de l’article 656 du Code de procédure pénale ». La demande en
question a été acheminée à son destinataire par l’intermédiaire du service
de transmission de la présidence de la République française. Le
20 février 2007, le ministre des affaires étrangères a informé son homo-
logue de la justice que « le président Guelleh n’entendait pas répondre à
cette requête [du juge d’instruction pour recueillir son témoignage] ».
   177. Djibouti considère que « la suite donnée aux faits survenus le
14 février 2007 semble avoir pris la tournure d’une démarche se rappro-
chant de la procédure définie à l’article 656 », mais il conteste le moment
qui a été choisi par le juge d’instruction pour y procéder. Il rappelle
ainsi que cette seconde convocation a été émise le 14 février 2007 lors du
séjour du président de Djibouti en France à l’occasion de la vingt-
quatrième conférence des chefs d’Etat d’Afrique et de France qui devait
se tenir à Cannes les 15 et 16 février 2007. Pour Djibouti, le juge d’instruc-
tion a cherché le meilleur moment pour médiatiser sa demande. Quant au
ministère français des affaires étrangères, il aurait pu, selon Djibouti,
attendre que le président Ismaël Omar Guelleh soit rentré à Djibouti
pour lui adresser une invitation à déposer par écrit. En outre, Djibouti
affirme que les autorités judiciaires ont informé la presse très tôt puisque
l’information a été relayée le jour même, le 14 février 2007, par de nom-
breux organes de presse, certains indiquant la détenir de « sources judi-
ciaires ». En tout état de cause, Djibouti considère que le président a été
placé dans une situation « d’autant plus embarrassante que le défendeur
n’a pas jugé bon à l’époque de présenter des excuses » et qu’il n’a pas, de
ce fait, cherché à remédier « aux atteintes à l’immunité, à l’honneur et à la
dignité du président djiboutien ».

  178. La France, pour sa part, considère que, en ce qui concerne la
convocation du 14 février 2007, le juge d’instruction a suivi la procédure
prévue par l’article 656 du Code de procédure pénale français et que, de
toute façon, le refus du président de la République d’y donner suite a mis
un point final à cet épisode. Dans ces conditions, une telle invitation à
déposer par écrit « ne saurait être considérée comme méconnaissant les
immunités dont bénéficie un chef d’Etat ... ou comme portant atteinte en
quoi que ce soit à sa dignité ».
  Après avoir rappelé que la presse était libre, même si l’on peut regretter
certains échos donnés à ces actes de procédure, la France estime que sa
responsabilité ne s’en trouve pas engagée. La convocation du 14 février
2007 a, selon elle, été adressée avec tous les égards dus au prési-
dent Ismaël Omar Guelleh et ne pouvait nullement porter atteinte à son
honneur ou à sa dignité.

                                      *
66

240        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


   179. La Cour constate que l’invitation à déposer du 14 février 2007
adressée par le juge Clément au président de Djibouti a été effectuée en
suivant la procédure prévue à l’article 656 du Code de procédure pénale
français et donc dans le respect de la législation française. L’agrément du
chef d’Etat est ici expressément sollicité pour cette demande de témoi-
gnage, qui a été transmise par l’intermédiaire des autorités et selon les
formes prévues par la loi. Cet acte n’a pu porter atteinte aux immunités
de juridiction du chef de l’Etat de Djibouti.

   180. Par ailleurs, la Cour ne considère pas qu’il y ait eu atteinte à l’hon-
neur ou à la dignité du président du seul fait que cette invitation lui a été
adressée alors qu’il se trouvait en France pour participer à une conférence
internationale. La Cour fait à nouveau observer que, s’il avait été prouvé
par Djibouti que des informations confidentielles avaient été communi-
quées aux médias par des instances judiciaires françaises, cela aurait pu,
dans les circonstances de la participation du chef de l’Etat de Djibouti à
une conférence internationale en France, constituer non seulement une vio-
lation du droit français, mais aussi une violation par la France de ses obli-
gations internationales. Cependant, la Cour doit à nouveau reconnaître,
comme elle l’a fait précédemment au sujet de la convocation du 17 mai
2005 (voir paragraphe 175 ci-dessus), qu’elle ne dispose d’aucune preuve
convaincante établissant que les instances judiciaires françaises sont à l’ori-
gine de la diffusion des informations confidentielles en question.

                                    *   *
        2) Les atteintes alléguées aux immunités prétendument dues
      au procureur de la République et au chef de la sécurité nationale
                                 de Djibouti
   181. Dans la requête qu’il a déposée le 9 janvier 2006, Djibouti se
réfère aux convocations en qualité de témoins assistés qui ont été adres-
sées à de hauts fonctionnaires djiboutiens. Djibouti soutient que ces
convocations à témoigner violent des obligations internationales, tant
conventionnelles que découlant du droit international général, notam-
ment les principes et règles relatifs aux privilèges, prérogatives et immu-
nités diplomatiques énoncés dans la convention de Vienne du 18 avril 1961
sur les relations diplomatiques et les principes établis dans la convention
du 14 décembre 1973 sur la prévention et la répression des infractions
contre des personnes jouissant d’une protection internationale, y compris
les agents diplomatiques. Ces demandes ont été développées dans le
mémoire de Djibouti.
   182. MM. Djama Souleiman Ali et Hassan Said Khaireh avaient été
convoqués par le juge Belin afin de comparaître en France le 16 décembre
2004 en qualité de témoins assistés. Deux autres convocations leur ont été
adressées par le juge Bellancourt, juge d’instruction auprès du tribunal de
grande instance de Versailles, aux fins d’être entendus, toujours en qualité

67

241       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


de témoins assistés, le 13 octobre 2005 ; ces convocations ont été trans-
mises au ministre de la justice de Djibouti par son homologue français.
   183. Le juge Bellancourt a été informé par lettre du 11 octobre 2005,
émanant de l’avocat des deux personnes convoquées aux fins d’être
entendues, que « ces deux personnes, l’un fonctionnaire, l’autre magistrat,
ne [pouvaient] déférer à cette convocation ». Après avoir rappelé toute la
coopération déjà offerte par Djibouti dans le cadre de l’affaire Borrel,
cette lettre ajoutait que « la République de Djibouti, Etat souverain, ne
[pouvait] accepter que cette coopération avec l’ancienne puissance colo-
niale se fasse à sens unique et [que] les deux personnes convoquées
[n’étaient] donc pas autorisées à témoigner ».
   184. La Cour rappelle que, selon la législation française,
      « [t]oute personne mise en cause par un témoin ou contre laquelle il
      existe des indices rendant vraisemblable qu’elle ait pu participer,
      comme auteur ou complice, à la commission des infractions dont le
      juge d’instruction est saisi » (article 113-2 du Code de procédure
      pénale français)
peut faire l’objet d’une convocation à témoigner en qualité de témoin as-
sisté. L’hypothèse ici envisagée par le droit français est celle où des soup-
çons pèsent sur la personne concernée sans que ceux-ci soient considérés
comme suffisants pour procéder à sa « mise en examen ». L’intéressé est
dans l’obligation de se présenter devant le juge sous peine d’y être
contraint par la force publique (article 109 du Code de procédure pénale
français), au moyen d’un mandat d’arrêt émis à son encontre. Comme la
Cour l’a déjà indiqué ci-dessus (paragraphe 35), les deux mandats d’arrêt
européens qui ont été émis le 27 septembre 2006 contre MM. Djama Sou-
leiman Ali et Hassan Said Khaireh ne relèvent pas de sa compétence en la
présente espèce.
   185. Djibouti a tout d’abord soutenu que le procureur de la Répu-
blique et le chef de la sécurité nationale bénéficiaient d’immunités de juri-
diction pénale et de l’inviolabilité à titre personnel. Par la suite, au cours
de la procédure orale, le demandeur a « excl[u] totalement ... que l’on puisse
prétendre que des personnes revêtant la qualité d’organe d’un Etat, même
de rang élevé, jouissent d’immunités personnelles (dites ratione perso-
nae) ». Il s’est alors placé sur le terrain « des immunités fonctionnelles, ou
ratione materiae » qui auraient été « seules en jeu » en ce qui concerne les
deux fonctionnaires. Selon Djibouti, c’est un principe de droit internatio-
nal que nul ne peut être tenu pénalement responsable des actes accomplis
à titre d’organe de l’Etat, et, si un tel principe connaît quelques excep-
tions, il ne fait aucun doute que ces dernières ne jouent pas en l’espèce.
   S’étant placé sur le terrain de l’immunité ratione materiae, Djibouti
— hormis une brève mention dans son mémoire — n’a plus évoqué, à
l’appui des immunités dont devraient bénéficier les deux fonctionnaires,
la convention du 8 décembre 1969 sur les missions spéciales, convention
à laquelle d’ailleurs ni lui-même ni le défendeur ne sont parties.
   186. La France considère tout d’abord, en réponse à l’argumentation

68

242       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


initiale de Djibouti, que, du fait de leurs fonctions essentiellement in-
ternes, le procureur de la République et le chef de la sécurité nationale ne
bénéficient pas d’une immunité de juridiction pénale et d’une inviolabilité
absolues ratione personae.
   187. C’est à l’audience que Djibouti a, pour la toute première fois,
reformulé ses demandes concernant le procureur de la République et le
chef de la sécurité nationale. Il a alors été soutenu que le procureur de la
République et le chef de la sécurité nationale bénéficiaient d’immunités
fonctionnelles :
         « Ce que la Partie djiboutienne demande à la Cour[, c’]est de
      reconnaître qu’un Etat ne saurait considérer une personne revêtant
      la qualité d’organe d’un autre Etat comme pénalement responsable,
      à titre individuel, des actes accomplis en cette qualité officielle, c’est-
      à-dire dans l’exercice de ses fonctions. Ces actes, en effet, sont à
      considérer, en droit international, comme attribuables à l’Etat pour
      le compte duquel l’organe agit, et non pas à l’individu-organe. »

                                        *
   188. La Cour relève que soutenir une telle thèse revient, en subs-
tance, à invoquer l’immunité de l’Etat djiboutien, dont le procureur
de la République et le chef de la sécurité nationale seraient censés
bénéficier.
   189. La France, en réponse à cette nouvelle formulation de la thèse de
Djibouti selon laquelle ses fonctionnaires bénéficieraient d’une immunité
de juridiction pénale à l’égard de la France, a indiqué que cette préten-
tion appelait une décision au cas par cas par les juges nationaux. Une
solution contraire aurait selon la France « une portée dévastatrice et
signifierait qu’il suffit à tout fonctionnaire, quels que soient son grade et
ses fonctions, d’affirmer qu’il agissait dans le cadre de ses fonctions pour
échapper à toute poursuite pénale dans un Etat étranger ». Les immuni-
tés fonctionnelles n’étant pas absolues, c’est, selon la France, à la justice
de chaque pays qu’il appartient d’apprécier, en cas de poursuites pénales
à l’encontre d’une personne, si celle-ci, du fait des actes de puissance
publique accomplis par elle dans le cadre de ses fonctions, devrait béné-
ficier, en tant qu’agent de l’Etat, de l’immunité de juridiction pénale
reconnue aux Etats étrangers (la France a illustré son propos en faisant
référence à l’arrêt de la chambre criminelle de la Cour de cassation fran-
çaise du 23 novembre 2004 dans l’affaire du naufrage du pétrolier
Erika). Or, selon la France, les deux hauts fonctionnaires concernés ne
se sont jamais prévalus, devant le juge pénal français, des immunités
aujourd’hui invoquées en leur nom par Djibouti ; la Cour ne dispose
donc pas, de ce fait, d’éléments suffisants pour se prononcer. En consé-
quence, en les convoquant aux fins de les entendre en qualité de témoins
assistés, le juge d’instruction n’a enfreint, selon la France, aucune obliga-
tion internationale.

69

243       QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


  190. La Cour relève en outre que Djibouti a par la suite répondu en
ces termes :
         « Quant aux fonctionnaires, soit ils agissent ès qualités, et alors
      leur responsabilité pénale personnelle ne peut être invoquée ; soit ils
      agissent en leur capacité personnelle, auquel cas aucune immunité
      fonctionnelle ne saurait jouer à leur avantage. Ici aussi, il n’y a donc
      pas de place à vrai dire pour une quelconque présomption qui fasse
      pencher a priori et in abstracto la balance d’un côté ou de l’autre. La
      question n’est pas de présumer quoi que ce soit, mais de vérifier
      concrètement ce qu’il en est, bien entendu lorsque le problème de
      l’immunité est soulevé. »
   191. La Cour note qu’il n’a pas été « concrètement vérifié » devant elle
que les actes à l’origine des convocations à témoigner adressées aux inté-
ressés en qualité de témoins assistés par la France étaient effectivement
des actes accomplis dans le cadre de leurs fonctions en tant qu’organes de
l’Etat.
   192. La Cour relève que, lors de son premier tour de plaidoiries, Dji-
bouti a soutenu que l’immunité découlant du fait que MM. Djama Sou-
leiman Ali et Hassan Said Khaireh bénéficiaient, dans l’exercice de leurs
fonctions, du statut d’organes de l’Etat djiboutien était désormais le seul
argument invoqué par Djibouti concernant ces derniers. Au second tour
de plaidoiries, Djibouti est quelque peu revenu sur cette position, se réfé-
rant à cet argument comme constituant sa « thèse principale » à l’égard
des immunités dont bénéficiaient MM. Djama Souleiman Ali et Has-
san Said Khaireh.
   193. Dans le même temps, il ne ressort pas clairement du libellé des
conclusions finales de Djibouti que l’immunité de l’Etat constitue son
moyen principal, les moyens relatifs aux immunités diplomatiques ou
autres immunités personnelles du procureur de la République et du chef
de la sécurité nationale ayant été abandonnés ; dans sa septième conclu-
sion finale, Djibouti prie en effet la Cour de dire et juger
      « [q]ue la République française a violé son obligation [découlant] des
      principes du droit international coutumier et général de prévenir les
      atteintes à la personne, à la liberté et à l’honneur du procureur géné-
      ral de la République de Djibouti et du chef de la sécurité nationale
      de la République de Djibouti ».
Ces conclusions finales ne sont pas formulées en des termes montrant
clairement s’il s’agit d’immunités diplomatiques ou d’immunités de l’Etat.
Il ne semble donc pas évident pour la Cour que l’argument selon lequel
M. Djama Souleiman Ali et M. Hassan Said Khaireh bénéficiaient
d’immunités fonctionnelles en tant qu’organes de l’Etat demeure la thèse
unique ou la thèse principale avancée par Djibouti.
   194. La Cour constate tout d’abord qu’il n’existe en droit internatio-
nal aucune base permettant d’affirmer que les fonctionnaires concernés
étaient admis à bénéficier d’immunités personnelles, étant donné qu’il ne

70

244      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


s’agissait pas de diplomates au sens de la convention de Vienne de 1961
sur les relations diplomatiques et que la convention de 1969 sur les mis-
sions spéciales n’est pas applicable en l’espèce.
   195. La Cour doit aussi faire observer que ces diverses demandes en
matière d’immunité n’ont été portées à la connaissance de la France, aux
fins d’étayer les protestations émises contre l’émission des convocations
en question, ni dans le cadre d’échanges diplomatiques ni devant un
organe judiciaire français. Ainsi qu’il a été rappelé plus haut, les autorités
françaises ont au contraire été informées que, si le procureur de la Répu-
blique de Djibouti et le chef de la sécurité nationale de Djibouti n’allaient
pas déférer aux convocations qui leur étaient adressées, c’était en raison
du refus de la France d’accéder à la demande de transmission du dossier
Borrel aux autorités judiciaires djiboutiennes.
   196. A aucun moment les juridictions françaises (devant lesquelles on
aurait pu s’attendre à ce que l’immunité de juridiction fût soulevée), ni
d’ailleurs la Cour, n’ont été informées par le Gouvernement de Djibouti
que les actes dénoncés par la France étaient des actes de l’Etat djiboutien,
et que le procureur de la République et le chef de la sécurité nationale
constituaient des organes, établissements ou organismes de celui-ci char-
gés d’en assurer l’exécution.
   L’Etat qui entend invoquer l’immunité pour l’un de ses organes est
censé en informer les autorités de l’autre Etat concerné. Cela devrait per-
mettre à la juridiction de l’Etat du for de s’assurer qu’elle ne méconnaît
aucun droit à l’immunité, méconnaissance qui pourrait engager la res-
ponsabilité de cet Etat. Par ailleurs, l’Etat qui demande à une juridiction
étrangère de ne pas poursuivre, pour des raisons d’immunité, une procé-
dure judiciaire engagée à l’encontre de ses organes assume la responsabi-
lité pour tout acte internationalement illicite commis par de tels organes
dans ce contexte.
   197. Compte tenu de tous ces éléments, la Cour ne saurait accueillir les
sixième et septième conclusions finales de Djibouti.

                                      *
   198. La Cour observe que Djibouti, parmi les moyens de droit invo-
qués concernant le traitement réservé à MM. Djama Souleiman Ali et
Hassan Said Khaireh, a également contesté la licéité de la compétence
alléguée par la France à l’égard des événements ayant abouti à l’émission,
le 8 septembre 2005, des convocations à témoigner en qualité de témoins
assistés des deux intéressés.
   M. Djama Souleiman Ali, procureur de la République de Djibouti,
s’est rendu à Bruxelles au début de 2002, et peut-être en décembre 2001,
pour, est-il soutenu, convaincre M. Mohamed Saleh Alhoumekani, un
ancien membre de la garde présidentielle, en présence de l’avocat de celui-
ci, de revenir sur son témoignage (voir paragraphe 35 ci-dessus).
   199. Cela devait par la suite constituer un motif essentiel de la plainte
avec constitution de partie civile en subornation de témoins engagée le

71

245      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


19 novembre 2002 par Mme Borrel. M. Hassan Said Khaireh a été accusé
d’avoir exercé, à Djibouti, diverses pressions sur M. Ali Abdillahi Iftin
afin qu’il produise un témoignage discréditant les déclarations de
M. Mohamed Saleh Alhoumekani (voir paragraphe 35 ci-dessus).
   Djibouti a contesté la compétence de la France sur ces questions, étant
donné que les faits s’étaient produits hors de France et mettaient en cause
des personnes ne possédant pas la nationalité française.
   200. La Cour fait remarquer que Djibouti ne l’a pas priée, dans sa
requête du 9 janvier 2006, de dire et juger que la France n’avait pas
compétence pour connaître des actes qui auraient été commis par
MM. Djama Souleiman Ali et Hassan Said Khaireh à Bruxelles et à Dji-
bouti respectivement. Dès lors, une telle affirmation ne saurait entrer
dans le cadre de ce que la France, aux termes de la lettre qu’elle a adres-
sée à la Cour le 25 juillet 2006, a accepté de voir trancher par celle-ci. En
conséquence, la Cour s’abstiendra de toute observation sur l’argumenta-
tion consacrée par chacune des Parties à cette question.


                                    * * *


                                VI. REMÈDES

   201. Dans ses conclusions finales, Djibouti a sollicité un certain
nombre de remèdes qui constitueraient selon lui une réparation appro-
priée pour les violations alléguées de la convention de 1986 et d’autres
règles du droit international.
   202. Ayant conclu que les motifs que la France a invoqués, de bonne
foi, au titre de l’article 2, alinéa c), entraient dans les prévisions de la
convention de 1986, la Cour n’ordonnera pas la communication du dos-
sier Borrel expurgé de certaines pages, comme Djibouti l’avait demandé à
titre subsidiaire et précisé plus avant en réponse à la question posée à
l’audience par le juge Bennouna. N’ayant aucune connaissance du contenu
de ce dossier, la Cour n’aurait en tout état de cause pas été en mesure
d’ordonner une telle communication.
   203. La Cour a conclu qu’il y avait eu violation, de la part de la
France, de l’obligation qu’elle tient de l’article 17 de la convention
de 1986. S’agissant des remèdes possibles, la Cour n’ordonnera pas la pu-
blication des motifs indiqués dans le soit-transmis du juge Clément, à
l’origine du refus de la demande d’entraide judiciaire, ceux-ci ayant été
entre-temps rendus publics.
   204. La Cour considère que sa conclusion selon laquelle la France a
violé l’obligation qui était la sienne envers Djibouti au titre de l’article 17
constitue une satisfaction appropriée.


                                    * * *
72

246        QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


                              VII. DISPOSITIF

  205. Par ces motifs,
  LA COUR,
  1) S’agissant de la compétence de la Cour,
  a) A l’unanimité,
   Dit qu’elle a compétence pour statuer sur le différend relatif à l’exécu-
tion de la commission rogatoire adressée par la République de Djibouti à
la République française le 3 novembre 2004 ;
  b) Par quinze voix contre une,
   Dit qu’elle a compétence pour statuer sur le différend relatif à la
convocation en tant que témoin adressée le 17 mai 2005 au président de
la République de Djibouti, et aux convocations en tant que témoins as-
sistés adressées les 3 et 4 novembre 2004 et 17 juin 2005 à deux hauts
fonctionnaires djiboutiens ;
  POUR :  Mme Higgins, président ; M. Al-Khasawneh, vice-président ;
    MM. Ranjeva, Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Keith,
    Sepúlveda-Amor, Bennouna, Skotnikov, juges ; MM. Guillaume, Yusuf,
    juges ad hoc ;
  CONTRE : M. Parra-Aranguren, juge ;

  c) Par douze voix contre quatre,
  Dit qu’elle a compétence pour statuer sur le différend relatif à la
convocation en tant que témoin adressée le 14 février 2007 au président
de la République de Djibouti ;
             me
  POUR : M   Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Shi,
    Koroma, Buergenthal, Owada, Simma, Keith, Sepúlveda-Amor, Ben-
    nouna, Skotnikov, juges ; M. Yusuf, juge ad hoc ;
  CONTRE : MM. Ranjeva, Parra-Aranguren, Tomka, juges ; M. Guillaume,
    juge ad hoc ;
  d) Par treize voix contre trois,
  Dit qu’elle n’a pas compétence pour statuer sur le différend relatif aux
mandats d’arrêt délivrés le 27 septembre 2006 à l’encontre de deux hauts
fonctionnaires djiboutiens ;
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Parra-Aranguren, Buergenthal, Simma, Tomka, Keith,
    Sepúlveda-Amor, Bennouna, juges ; M. Guillaume, juge ad hoc ;
  CONTRE : MM. Owada, Skotnikov, juges ; M. Yusuf, juge ad hoc ;

  2) S’agissant des conclusions finales présentées par la République de
Djibouti au fond,
  a) A l’unanimité,
  Dit que la République française, en ne motivant pas le refus qu’elle a

73

247      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (ARRÊT)


adressé à la République de Djibouti d’exécuter la commission rogatoire
présentée par celle-ci le 3 novembre 2004, a manqué à son obligation
internationale au titre de l’article 17 de la convention d’entraide judiciaire
en matière pénale entre les deux Parties, signée à Djibouti le 27 sep-
tembre 1986, et que la constatation de cette violation constitue une
satisfaction appropriée ;
  b) Par quinze voix contre une,
  Rejette le surplus des conclusions finales présentées par la République
de Djibouti.
           me
  POUR : M    Higgins, président ; M. Al-Khasawneh, vice-président ; MM. Ran-
    jeva, Shi, Koroma, Parra-Aranguren, Buergenthal, Owada, Simma, Tomka,
    Keith, Sepúlveda-Amor, Bennouna, Skotnikov, juges ; M. Guillaume,
    juge ad hoc ;
  CONTRE : M. Yusuf, juge ad hoc.


   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatre juin deux mille huit, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République de Djibouti
et au Gouvernement de la République française.

                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




   MM. les juges RANJEVA, KOROMA et PARRA-ARANGUREN joignent à
l’arrêt les exposés de leur opinion individuelle ; M. le juge OWADA joint
une déclaration à l’arrêt ; M. le juge TOMKA joint à l’arrêt l’exposé de son
opinion individuelle ; MM. les juges KEITH et SKOTNIKOV joignent des
déclarations à l’arrêt ; M. le juge ad hoc GUILLAUME joint une déclaration
à l’arrêt ; M. le juge ad hoc YUSUF joint à l’arrêt l’exposé de son opinion
individuelle.

                                                        (Paraphé) R.H.
                                                        (Paraphé) Ph.C.




74

